$65,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
among
LIONBRIDGE TECHNOLOGIES, INC.
and
LIONBRIDGE INTERNATIONAL FINANCE LIMITED
as the Borrowers,
THE MATERIAL DOMESTIC SUBSIDIARIES OF THE BORROWERS
FROM TIME TO TIME PARTIES HERETO,
as US Guarantors,
THE LENDERS PARTIES HERETO,
HSBC BANK USA, NATIONAL ASSOCIATION
as a Lender, Administrative Agent, Sole Lead Arranger and Sole Book Runner,
and
RBS CITIZENS, N.A.
and
PEOPLE’S UNITED BANK
as Lenders
Dated as of October 30, 2013

TABLE OF CONTENTS

1

     
Schedules
 

 
 

Schedule 1.1-1
Schedule 1.1-2
Schedule 1.1-4
Schedule 1.1-5
Schedule 2.1(b)(i)
Schedule 2.1(e)
Schedule 2.3(d)
Schedule 2.10
Schedule 3.3
Schedule 3.12
Schedule 3.16
Schedule 3.19(a)
Schedule 3.19(b)
Schedule 3.19(c)
Schedule 3.22
Schedule 3.25
Schedule 3.26
Schedule 3.29
Schedule 4.1(b)
Schedule 4.1(j)
Schedule 4.1(u)
Schedule 5.10
Schedule 6.1(b)
Schedule 9.6(c)
  Account Designation Letter
Permitted Liens
Existing Letters of Credit
Corporate Investment Policy
Form of Notice of Borrowing
Form of Revolving Note
Form of Swingline Note
Form of Notice of Conversion/Extension
Jurisdictions of Organization/Qualification
Subsidiaries
Intellectual Property
Location of Real Property
Location of Collateral
Chief Executive Offices/Principal Place of Business
Labor Matters
Material Contracts
Insurance
Board of Directors; Capitalization
Form of Secretary’s Certificate
Form of Solvency Certificate
Sources and Uses
Form of Joinder Agreement
Indebtedness
Form of Assignment Agreement

This AMENDED AND RESTATED CREDIT AGREEMENT (the “Credit Agreement”), dated as of
October 30, 2013, is by and among LIONBRIDGE TECHNOLOGIES, INC., a Delaware
corporation (the “Company”), LIONBRIDGE INTERNATIONAL FINANCE LIMITED, a company
formed under the laws of Ireland (the “Foreign Borrower” and, together with the
Company, the “Borrowers”, and each individually a “Borrower”), those Material
Domestic Subsidiaries of the Company identified as “US Guarantors” on the
signature pages hereto and such other Material Domestic Subsidiaries of the
Company as may from time to time become a party hereto (each a “US Guarantor”
and collectively, the “US Guarantors”), the Foreign Guarantors from time to time
parties hereto (each a “Foreign Guarantor” and collectively, the “Foreign
Guarantors”), the several banks and other financial institutions as may from
time to time become parties to this Credit Agreement (the “Lenders” and each a
“Lender”), HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association,
as a Lender, administrative agent for the Lenders hereunder (in such capacity,
the “Administrative Agent”), sole lead arranger and sole book runner.

W I T N E S S E T H:

WHEREAS, the Borrowers, the US Guarantors, the Foreign Guarantors, the Lender
and the Administrative Agent are parties to that certain Credit Agreement, dated
as of December 21, 2006, as amended by that certain Amendment and Joinder
Agreement, dated January 22, 2007, and as further amended by that certain
Amendment and Joinder Agreement to Credit Agreement, dated October 30, 2009,
Amendment No. 3 to Credit Agreement, dated September 30, 2010, and Amendment
No. 4 to Credit Agreement, dated November 2, 2012 (as the same may have been
further amended, the “Existing Agreement”);

WHEREAS, the Borrowers have requested, and HSBC has agreed to amend and restate
the Existing Agreement.

WHEREAS, the parties hereto are willing to so amend and restate the Existing
Agreement upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

ARTICLE I.
DEFINITIONS AND OTHER PROVISIONS



      Section 1.1 Defined Terms.

As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

“Accessible Borrowing Availability” shall mean, as of any date of determination,
the amount that the Borrowers are able to borrow on such date under the
Revolving Committed Amount without a Default or Event of Default occurring or
existing after giving pro forma effect to such borrowing.

“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated as of the Closing Date from the Company to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1-1.

“Additional Credit Party” shall mean each Person that becomes a US Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

“Additional Foreign Guarantors” shall mean, collectively, Lionbridge
International, a company formed under the laws of Ireland, and Lionbridge
Luxembourg S.à.r.l., a company formed under the laws of Luxembourg.

“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Credit Agreement and any successors and/or assigns in such capacity.

“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth in
Section 9.2 with respect to such currency, or such other address or account with
respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Details Form” shall mean, with respect to any Lender, a document
containing such Lender’s contact information for purposes of notices provided
under this Credit Agreement and account details for purposes of payments made to
such Lender under this Credit Agreement.

“Affected Lender” shall have the meaning set forth in Section 2.15(a).

“Affiliate” shall mean as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof: “Prime
Rate” shall mean, at any time, the rate of interest per annum publicly announced
from time to time by HSBC at its principal office in New York, NY as its prime
rate. Each change in the Prime Rate shall be effective as of the opening of
business on the day such change in the Prime Rate occurs. The parties hereto
acknowledge that the rate announced publicly by HSBC as its Prime Rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks; and “Federal Funds Effective Rate” shall mean,
for any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published on the next
succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms above, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the opening of business on the date of such change.

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to any Credit Party from time to time concerning or
relating to bribery or corruption.

“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable level then in effect, it being understood that the
Applicable Percentage for (a) Revolving Loans that are LIBOR Rate Loans shall be
the percentage set forth under the column “LIBOR Rate Margin for Revolving Loans
and Letter of Credit Fee”, (b) the Letter of Credit Fee shall be the percentage
set forth under the column “LIBOR Rate Margin for Revolving Loans and Letter of
Credit Fee”, (c) Revolving Loans that are Alternate Base Rate Loans shall be the
percentage set forth under the column “Alternate Base Rate Margin for Revolving
Loans” and (d) the Commitment Fee shall be the percentage set forth under the
column “Commitment Fee”:

                                      LIBOR Rate Margin                 for
Revolving Loans   Alternate Base Rate             and Letter of   Margin for    
Level   Leverage Ratio   Credit Fee   Revolving Loans   Commitment Fee I  
= 2.50 to 1.0
    2.00 %     1.00 %     0.400 %    
 
                        II  
= 1.50 to 1.0 but
< 2.50 to 1.0
  1.75%

  0.75%

  0.350%

   
 
                        III  
= 1.00 to 1.0 but
< 1.50 to 1.0
  1.50%

  0.50%

  0.300%

   
 
                        IV  
< 1.00 to 1.0
    1.25 %     0.25 %     0.250 %    
 
                       

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Company the quarterly and annual
financial information and the certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(a) pursuant to which the Company shall notify
the Administrative Agent of a change in the applicable pricing level based on
the financial information contained therein (each an “Interest Determination
Date”). Subject to the last sentence of this definition, such Applicable
Percentage shall be effective from such Interest Determination Date until the
next such Interest Determination Date. Notwithstanding the foregoing, (i) the
initial Applicable Percentage for Revolving Loans and Letter of Credit Fees
shall be set at Level III until the Interest Determination Date occurring after
the delivery of the officer’s compliance certificate pursuant to Section 5.2(a)
for the quarter ended December 31, 2013 and (ii) the initial Commitment Fee
shall be set at Level III until the Interest Determination Date occurring after
the delivery of the officer’s compliance certificate pursuant to Section 5.2(a)
for the quarter ended December 31, 2013. If the Company shall fail to provide
the quarterly and annual financial information and certifications in accordance
with the provisions of Sections 5.1(a), 5.1(b) and 5.2(a), the Applicable
Percentage shall, on the date five (5) Business Days after the date by which the
Company was so required to provide such financial information and certifications
to the Administrative Agent and the Lenders, be based on Level I until such time
as such information and certifications are provided, whereupon the Level shall
be determined by the then current Leverage Ratio.

“Applicable Time” shall mean, with respect to any borrowings and payments in
Foreign Currencies, the local times in the place of settlement for such Foreign
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Approved Fund” shall mean, with respect to any Lender, any fund or trust or
entity that invests in commercial bank loans in the ordinary course of business
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender,
(c) any other Lender or any Affiliate thereof or (d) the same investment advisor
as any Person described in clauses (a) – (c).

“Arranger” shall mean HSBC.

“Assignment Agreement” shall mean an Assignment Agreement, substantially in the
form of Schedule 9.6(c).

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean the occurrence of an Event of Default under
Section 7.1(e).

“Borrower” and “Borrowers” shall have the meaning set forth in the first
paragraph of this Credit Agreement.

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

“Business” shall have the meaning set forth in Section 3.10(b).

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close; provided, however, that (a) when used in connection with a rate
determination, borrowing or payment in respect of a LIBOR Rate Loan, the term
“Business Day” shall also exclude any day on which banks in London, England are
not open for dealings in deposits of Dollars or Foreign Currencies, as
applicable, in the London interbank market and (b) when used in connection with
a Foreign Currency Loan, the term “Business Day” shall also exclude any day on
which banks are not open for foreign exchange dealings between banks in the
exchange of the home country of such Foreign Currency.

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

“Capital Stock” shall mean (a) in the case of a corporation or company, capital
stock or shares, (b) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of capital stock, (c) in the case of a partnership, partnership
interests (whether general or limited), (d) in the case of a limited liability
company, membership interests and (e) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

“Change of Control” shall mean at any time the occurrence of any of the
following events: (a) any “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person
shall be deemed to have “beneficial ownership” of all securities that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 40% or more of
the then outstanding Voting Stock of the Company; or (b) the replacement of a
majority of the Board of Directors of the Company over a two-year period from
the directors who constituted the Board of Directors at the beginning of such
period, and such replacements shall not have been approved or nominated by a
vote of at least a majority of the Board of Directors of the Company then still
in office who either were members of such Board of Directors at the beginning of
such period or whose election as a member of such Board of Directors was
previously so approved.

“Closing Date” shall mean the date of this Credit Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean a collective reference to the collateral that is
identified in, and at any time will be covered by, the Security Documents, and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, upon which the Administrative Agent has been
granted a Lien.

“Commitment” shall mean the Revolving Commitments, the LOC Commitment and the
Swingline Commitments, individually or collectively, as appropriate.

“Commitment Fee” shall have the meaning set forth in Section 2.5(a).

“Commitment Letter” shall mean the letter agreement dated September 27, 2013
addressed to the Company from the Administrative Agent and the Arranger, as
amended, modified or otherwise supplemented.

“Commitment Percentage” shall mean the Revolving Commitment Percentage.

“Commitment Period” shall mean the period from and including the Closing Date to
but excluding the Revolving Commitment Termination Date.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C § 1 et seq.),
as amended from time to time, and any successor statute.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
that is under common control with the Company within the meaning of Section 4001
of ERISA or is part of a group that includes the Company and that is treated as
a single employer under Section 414 of the Code.

“Company” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

“Consolidated Capital Expenditures” shall mean, for any period, all capital
expenditures of the Company and its Subsidiaries on a consolidated basis for
such period, as determined in accordance with GAAP. The term “Consolidated
Capital Expenditures” shall not include capital expenditures in respect of the
reinvestment of proceeds derived from Recovery Events received by the Company
and its Subsidiaries to the extent that such reinvestment is permitted under the
Credit Documents.

“Consolidated EBITDA” shall mean, for each period, the sum of (a) Consolidated
Net Income for such period, plus (b) an amount that, in the determination of
Consolidated Net Income for such period, has been deducted for (i) interest
expense; (ii) total federal, state, local and foreign income, value added and
similar taxes; (iii) non-cash charges associated with employee stock and option
plans; (iv) depreciation and amortization expense for such period; (v)
amortization or write-down of intangibles (including, but not limited to,
goodwill) (vi) up to $2,500,000 of realized foreign exchange charges related to
hedging agreements; (vii) other non-cash charges not to exceed $1,000,000 for
such period; (viii) for any period ending on or before December 31, 2015,
non-recurring cash and non-cash charges not to exceed $8,000,000 annually; and
(ix) for any period ending subsequent to December 31, 2015, non-recurring cash
and non-cash charges not to exceed $4,000,000 annually, provided, however, that
such non-recurring cash and non-cash charges in clauses (viii) and (ix) do not
exceed, without duplication, $15,000,000 in the aggregate during the term of
this Agreement; minus (c) any non-cash charge (other than non-cash charges
reflected in clauses (viii) and (ix)) previously added back to Consolidated Net
Income in the calculation of Consolidated EBITDA to the extent such non-cash
charge becomes a cash charge plus realized foreign exchange gains related to
hedging agreements, all as determined in accordance with GAAP. “Consolidated
Interest Expense” shall mean, for any period, all interest expense of the
Company and its Subsidiaries (including, without limitation, the interest
component under Capital Leases, but excluding intercompany interest expense), as
determined in accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, net income (excluding
extraordinary items, interest income and tax credits, rebates and other
benefits) for such period of the Company and its Subsidiaries on a consolidated
basis, as determined in accordance with GAAP.

“Consolidated Revenues” shall mean, for any period, revenues for such period of
the Company and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Copyright Licenses” shall mean any agreement, written or oral, providing for a
grant by or to a Credit Party of any right under any Copyright, including,
without limitation, any thereof referred to in Schedule 3.16, but excluding any
license of a Copyright to a Credit Party with respect to a generally available
product.

“Copyrights” shall mean (a) all registered United States copyrights in all
Works, now existing or hereafter created or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office and any thereof referred to in Schedule 3.16, and
(b) all renewals thereof including, without limitation, any renewals thereof
referred to in Schedule 3.16.

“Corporate Investment Policy Investments” shall mean Investments made in
accordance with the Corporate Investment Policy set forth on Schedule 1.1-5
attached hereto.

“Credit Agreement” shall mean this Credit Agreement, as amended, modified,
restated, extended, replaced or supplemented from time to time in accordance
with its terms.

“Credit Documents” shall mean this Credit Agreement, each of the Notes, any
Joinder Agreement, the Letters of Credit, any Assignment Agreement, the LOC
Documents, the Security Documents and all other agreements, documents,
certificates and instruments delivered to the Administrative Agent or any Lender
by any Credit Party in connection therewith (other than any Hedging Agreement,
any pooling agreement or any cash management agreement, and any agreement,
document, certificate or instrument related thereto).

“Credit Party” shall mean any of the Borrowers, the US Guarantors or the Foreign
Guarantors, individually or collectively, as appropriate.

“Credit Party Obligations” shall mean, without duplication, (a) all of the
obligations, indebtedness and liabilities of the Credit Parties to the Lenders
(including the Issuing Lender and the Swingline Lender) and the Administrative
Agent, whenever arising, under this Credit Agreement, the Notes or any of the
other Credit Documents, including principal, interest, fees, reimbursements and
indemnification obligations and other amounts (including, but not limited to,
any interest accruing after the occurrence of a filing of a petition of
bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code) and (b) all liabilities and obligations, whenever arising, owing from the
Credit Parties or any of their Subsidiaries to any Hedging Agreement Provider
arising under, or in connection with, any Secured Hedging Agreement, and (c) all
liabilities and obligations, whenever arising, owing from the Credit Parties or
any of their Subsidiaries to any Lender arising under, or in connection with,
any pooling agreement or cash management agreement; provided, however, that the
definition of “Credit Party Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event that would constitute an Event of Default,
whether or not any requirement for the giving of notice or the lapse of time, or
both, or any other condition, has been satisfied.

“Defaulting Lender” shall mean, subject to Section 2.22(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder, or (ii) pay to
the Administrative Agent, any Issuing Lender, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Lender or Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect, (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, each Swingline Lender and each Lender.

“Deposit Account Control Agreement” shall mean an agreement among a Credit
Party, a depository institution, and the Administrative Agent, which agreement
is in a form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
Uniform Commercial Code) over the deposit accounts described therein, as the
same may be amended, restated, supplemented, extended, replaced or otherwise
modified from time to time.

“Designated Funding Subsidiary” shall have the meaning set forth in Section
2.1(b)(iv).

“Designating Revolving Lender” shall have the meaning set forth in
Section 2.1(b)(iv).

“Dollar Amount” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount and (b) with respect to an amount of
any Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) applicable to such Foreign Currency.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office in such Lender’s
Administrative Details form; and thereafter, such other office of such Lender as
such Lender may from time to time specify to the Administrative Agent and the
Company as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” shall mean legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

“Environmental Laws” shall mean any and all applicable foreign, Federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Euro” shall mean the single currency of Participating Member States of the
European Union.

“Euro Unit” shall mean the currency unit of the Euro.

“Eurodollar Reserve Percentage” shall mean for any day, the maximum rate
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) at which any bank subject thereto would be required to maintain
reserves under Regulation D of the Board of Governors of the Federal Reserve
System (or any successor or similar regulations relating to such reserve
requirements) against Eurocurrency Liabilities (as that term is used in
Regulation D), if such liabilities were outstanding. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty
Obligation of such Guarantor of , or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Guarantor or the grant of such security interest becomes or would become
effective with respect to such Swap Obligation or (b) in the case of a Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such
Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i) the
Commodity Exchange Act (or any successor provision thereto), at the time the
guaranty of such Guarantor becomes or would become effective with respect to
such related Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

“Excluded US Subsidiary” shall have the meaning set forth in Section 5.10.

“Existing Letters of Credit” shall mean each of the letters of credit described
by date of issuance, amount, beneficiary and the date of expiry on
Schedule 1.1-4 hereto.

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

“Fixed Charge Coverage Ratio” shall mean, with respect to the Company and its
Subsidiaries on a consolidated basis for the four consecutive quarters ending on
the last day of any fiscal quarter of the Company, the ratio of (a) Consolidated
EBITDA for the applicable period, minus Consolidated Capital Expenditures for
the applicable period, minus Restricted Payments permitted under Section 6.10(c)
to the extent paid in cash during the applicable period to (b) the sum of
Consolidated Interest Expense paid or payable in cash for such period plus
amounts paid or payable in cash during such period paid in respect of federal,
state, local and foreign income, value added and similar taxes.

“Flood Hazard Property” shall mean any real property of a Credit Party that is
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

“Foreign Borrower” shall have the meaning set forth in the first paragraph of
this Credit Agreement.

“Foreign Credit Party” shall mean any of the Foreign Borrower or the Additional
Foreign Guarantors, individually or collectively, as appropriate.

“Foreign Credit Party Obligations” shall mean the Credit Party Obligations of
the Foreign Borrower and the Foreign Guarantors (other than the Company and the
US Guarantors).

“Foreign Currency” shall mean Euros and Canadian dollars.

“Foreign Currency Equivalent” shall mean, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) applicable to
such Foreign Currency.

“Foreign Currency Loan” shall mean any Loan denominated in a Foreign Currency.

“Foreign Guarantors” shall mean the Additional Foreign Guarantors, together with
the Company, and each individually a “Foreign Guarantor”.

“Foreign Guaranty” shall mean the guaranty of the Foreign Guarantors set forth
in Article XI.

“Foreign Pledge Agreements” shall mean, collectively, the Charge on Shares of
Lionbridge International and the Charge on Shares of Lionbridge International
Finance Limited.

“Foreign Pledge Documents” shall mean the Foreign Pledge Agreements and, without
limitation, any additional agreements or filings in connection with the Foreign
Pledge Agreements.

“Foreign Subsidiary” shall mean any Subsidiary of a Credit Party that is not a
Domestic Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Lender, such Defaulting Lender’s Revolving
Commitment Percentage of the outstanding LOC Obligations with respect to Letters
of Credit issued by such Issuing Lender other than LOC Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Revolving Commitment
Percentage of outstanding Swingline Loans made by such Swingline Lender other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“Funding Indemnity Letter” shall mean a letter agreement between the
Administrative Agent and the Company pursuant to which the Company agrees to
indemnify the Lenders in accordance with the terms of Section 2.17 for any
funding loss or expense incurred by the Lenders related to the Loans to be made
on the Closing Date.

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis (or, when used in
relation to a Foreign Subsidiary, generally accepted accounting principles in
effect in the country of such Foreign Subsidiary’s organization applied on a
consistent basis, to the extent applicable), subject, however, in the case of
determination of compliance with the financial covenants set out in Section 5.9,
to the provisions of Section 1.3.

“Guarantor” shall mean the US Guarantor and all Foreign Guarantors.

“Government Acts” shall have the meaning set forth in Section 2.19.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

“Hedging Agreement Provider” shall mean any Person that enters into a Secured
Hedging Agreement with a Credit Party or any of its Subsidiaries that is
permitted by Section 6.1 to the extent such Person is a Lender, an Affiliate of
a Lender or any other Person that was a Lender (or an Affiliate of a Lender) at
the time it entered into the Secured Hedging Agreement but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit
Agreement.

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

“HSBC” means HSBC Bank USA, National Association

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations
(including, without limitation, earnout obligations) of such Person incurred,
issued or assumed as the deferred purchase price of property or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business and due within six months of the incurrence thereof) that would
appear as liabilities on a balance sheet of such Person, (e) the principal
portion of all obligations of such Person under Capital Leases, (f) all
obligations of such Person under Hedging Agreements, excluding any portion
thereof that would be accounted for as interest expense under GAAP, (g) the
maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn and unreimbursed thereunder (excluding performance based letters of
credit issued to the Borrower’s customers in connection with certain long-term
contracts), (h) all preferred Capital Stock or other equity interests issued by
such Person and which by the terms thereof are (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration prior to the date which is six months after the Maturity
Date, (i) the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product, (j) all obligations of such Person under take or pay or
similar arrangements or under commodities agreements, (k) all Indebtedness of
others of the type described in clauses (a) through (j) hereof secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (l) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person of the type described
in clauses (a) through (j) hereof, and (m) all Indebtedness of the type
described in clauses (a) through (j) hereof of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer,
except to the extent such Indebtedness is expressly non-recourse to such Person.
Indebtedness of any Person shall be determined in accordance with GAAP.

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

“Insolvent” shall mean being in a condition of Insolvency.

“Intellectual Property” shall mean all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses.

“Interest Determination Date” shall have the meaning assigned thereto in the
definition of “Applicable Percentage”.

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and on the applicable Maturity Date, (b) as to any LIBOR Rate Loan
having an Interest Period of three months or less, the last day of such Interest
Period and (c) as to any LIBOR Rate Loan having an Interest Period longer than
three months, each day which is three months after the first day of such
Interest Period and the last day of such Interest Period.

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

(a) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three or six months thereafter, subject to availability, as selected by the
Company in the Notice of Borrowing or Notice of Conversion given with respect
thereto; and

(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, subject to availability, as selected by the
Company by irrevocable notice to the Administrative Agent not less than (x) with
respect to LIBOR Rate Loans denominated in Dollars, three Business Days prior to
the last day of the then current Interest Period with respect thereto and
(y) with respect to LIBOR Rate Loans denominated in Foreign Currency, four
Business Days prior to the last day of the then current Interest Period with
respect thereto;

provided that the foregoing provisions are subject to the following:

(i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

(iii) if the Company shall fail to give notice as provided above, the Company
shall be deemed to have selected (A) in the case of Loans denominated in
Dollars, an Alternate Base Rate Loan to replace the affected LIBOR Rate Loan and
(B) in the case of Loans denominated in Foreign Currencies, an Interest Period
of one month;

(iv) no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date; and

(v) no more than eight (8) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new LIBOR Rate Loan with a single Interest Period.

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guaranty or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.

“Issuing Lender” shall mean (a) with respect to the Existing Letters of Credit,
HSBC, and (b) with respect to any other Letter of Credit, HSBC or any successor
in such capacity.

“Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).

“Joinder Agreement” shall mean, with respect to any new US Guarantor, a Joinder
Agreement substantially in the form of Schedule 5.10.

“Lender” shall have the meaning set forth in the first paragraph of this Credit
Agreement and shall include the Issuing Lender and the Swingline Lender.

“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its LOC Commitment and Revolving Commitment Percentage.

“Letter of Credit” shall mean (a) any letter of credit issued by the Issuing
Lender pursuant to the terms hereof and (b) any Existing Letters of Credit, in
each case as such letter of credit may be amended, modified, extended, renewed
or replaced from time to time.

“Letter of Credit Facing Fee” shall have the meaning set forth in
Section 2.5(c).

“Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).

“Leverage Ratio” shall mean, with respect to the Company and its Subsidiaries on
a consolidated basis for the four consecutive quarters ending on the last day of
any fiscal quarter of the Company, the ratio of (a) Indebtedness of the Company
and its Subsidiaries on a consolidated basis on the last day of such period to
(b) Consolidated EBITDA for such four fiscal quarter period.

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
either (a) the rate of interest per annum determined by the Administrative Agent
(rounded upward to the nearest 1/100 of 1%) appearing on, in the case of
Dollars, the Telerate Page 3750 (or any successor page) and, in the case of a
Foreign Currency, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page on such screen) (or, in each case, (i) such other
page or service as may replace such page on such system or service for the
purpose of displaying such rates and (ii) if more than one rate appears on such
screen, the arithmetic mean for all such rates rounded upward to the nearest
1/100 of 1%) as the London interbank offered rate for deposits in the applicable
currency at approximately 11:00 A.M. (London time), on the second full Business
Day preceding the first day of such Interest Period, and in an amount
approximately equal to the amount of the LIBOR Rate Loan and for a period
approximately equal to such Interest Period or (b) if such rate is for any
reason not available, the rate per annum equal to the rate at which the
Administrative Agent or its designee is offered deposits in such currency at or
about 11:00 A.M. (London time), two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market where the eurodollar and
foreign currency and exchange operations in respect of its LIBOR Rate Loans are
then being conducted for settlement in immediately available funds, for delivery
on the first day of such Interest Period for the number of days comprised
therein, and in an amount comparable to the amount of the LIBOR Rate Loan to be
outstanding during such Interest Period.

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Details Form; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Company as the
office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

      LIBOR Rate =  
LIBOR
   
 
   
1.00 - Eurodollar Reserve Percentage

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any or other security agreement or preferential arrangement of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement and any Capital Lease having substantially
the same economic effect as any of the foregoing).

“Liquidity” shall mean, at any time, the sum of (i) the Dollars reflected in
cash or cash equivalents on the most recently submitted consolidated balance
sheet of the Company as provided in Section 5.1, plus (ii) Accessible Borrowing
Availability.

“Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and, with respect to each Lender, the commitment of such
Lender to purchase participation interests in the Letters of Credit up to such
Lender’s LOC Commitment as specified in the Lender Commitment Letter or in the
Register, as such amount may be reduced from time to time in accordance with the
provisions hereof.

“LOC Committed Amount” shall have the meaning set forth in Section 2.2(a).

“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.

“LOC Mandatory Borrowing” shall have the meaning set forth in Section 2.2(e).

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or financial condition of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company and its
Subsidiaries, taken as a whole, to perform their respective obligations, when
such obligations are required to be performed, under this Credit Agreement or
any other Credit Document or (c) the validity or enforceability of this Credit
Agreement or any of the other Credit Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Material Contract” shall mean any contract, agreement, permit or license,
written or oral, of the Company or any of its Subsidiaries as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

“Material Domestic Subsidiary” shall mean, as of any date of determination, any
direct or indirect Domestic Subsidiary of the Company (a) that individually
generates more than two and one-half percent (2.5%) of Consolidated Revenues for
the period of four consecutive fiscal quarters ending as of the end of the
fiscal quarter immediately preceding such date of determination on a pro forma
basis or (b) that is required to become a US Guarantor pursuant to the terms of
Section 5.10.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea formaldehyde insulation.

“Maturity Date” shall mean the Revolving Commitment Termination Date.

“Mortgage Instrument” shall mean any mortgage, deed of trust, deed to secure
debt or similar agreement or instrument executed by a Credit Party in favor of
the Administrative Agent pursuant to the terms of Section 5.10 or 5.12, as the
same may be amended, modified, restated or supplemented from time to time.

“Mortgage Policy” shall mean, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy issued by a title insurance company (the “Title
Insurance Company”) selected by the Administrative Agent in an amount
satisfactory to the Administrative Agent, in form and substance satisfactory to
the Administrative Agent.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“National Currency Unit” shall mean a fraction or multiple of one Euro Unit
expressed in units of the former national currency of a Participating Member
State.

“Note” or “Notes” shall mean the Revolving Notes and/or the Swingline Note,
collectively, separately or individually, as appropriate.

“Notice of Borrowing” shall mean a written request for a Revolving Loan or a
Swingline Loan, in each case substantially in the form of Schedule 2.1(b)(i).

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Schedule 2.10.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

“Participant” shall have the meaning set forth in Section 9.6(b).

“Participating Member State” shall mean each country so described in any EMU
Legislation.

“Participation Interest” shall mean the purchase by a Revolving Lender of a
participation interest in Letters of Credit as provided in Section 2.2 and in
Swingline Loans as provided in Section 2.3.

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to a Credit Party of any right to manufacture, use or sell
any invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 3.16.

“Patents” shall mean (a) all letters patent of the United States or any other
country and all reissues and extensions thereof, including, without limitation,
any thereof referred to in Schedule 3.16, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations in part thereof, including, without limitation,
any thereof referred to in Schedule 3.16.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) the assets or a majority of the
outstanding Voting Stock or economic interests of a Person or (b) any division,
line of business or other business unit of a Person (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Target”), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Credit
Parties and their Subsidiaries pursuant to Section 6.3 hereof, so long as (i) no
Default or Event of Default shall then exist or would exist after giving effect
thereto, (ii) the Administrative Agent shall have received written notice of
such acquisition at least fifteen (15) days prior to the consummation of such
acquisition, (iii) the Administrative Agent shall have received a consolidated
balance sheet and a consolidated statement of income of the Credit Parties and
their Subsidiaries, giving pro forma effect to such acquisition, that
demonstrate to the reasonable satisfaction of the Administrative Agent, and the
Credit Parties shall provide calculations that demonstrate to the reasonable
satisfaction of the Administrative Agent, that, after giving effect to such
acquisition, the Credit Parties shall be in compliance with the Leverage Ratio
set forth in Section 5.9(a) on a Pro Forma Basis, (iv) the Administrative Agent
shall have received any available historical financial statements of the Target
(for the 3 fiscal years prior to such acquisition) and such other information
with respect to the Target or such acquisition as may be reasonably required by
the Administrative Agent, (v) the Administrative Agent, on behalf of the
Lenders, shall have received (or shall receive in connection with the closing of
such acquisition) a first priority perfected security interest in all property
(including, without limitation, Capital Stock) acquired with respect to the
Target to the extent required by the terms of Sections 5.10 and 5.12 and the
Target, if a Person, shall have executed a Joinder Agreement to the extent
required by the terms of Section 5.10, (vi) such acquisition shall not be a
“hostile” acquisition and shall have been approved by the Board of Directors
and/or shareholders of the applicable Credit Party and the Target. In addition,
if any amount of the consideration paid by the Credit Party to the Target (or
its stockholders) consists of cash, then such acquisition either (A) shall have
been approved by the Required Lenders or (B) shall be subject to the following
additional requirements: (i) after giving effect to such acquisition, Liquidity
shall be no less than $20,000,000, (ii) the total consideration (including cash,
assumed Indebtedness, earnout obligations, deferred compensation and other forms
of consideration, but excluding consideration consisting of Capital Stock of the
Company and amounts financed with the net proceeds of a substantially concurrent
issuance of Capital Stock of the Company) for (A) any single acquisition (or
series of related acquisitions) shall not exceed $40,000,000 and (B) all such
acquisitions made during the term of this Credit Agreement shall not exceed
$75,000,000 in the aggregate, and (iii) after giving effect to such acquisition,
the Leverage Ratio calculated on a Pro Forma Basis shall be less than or equal
to 2.75:1.0.

“Permitted Investments” shall mean:

(a) cash and Corporate Investment Policy Investments;

(b) receivables owing to the Company or any of its Subsidiaries and advances to
suppliers, in each case if created, acquired or made in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;

(c) loans and advances to employees (other than officers or directors) in an
aggregate amount not to exceed $250,000 at any time outstanding;

(d) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(e) Investments, acquisitions or transactions permitted under Section 6.4(b);

(f) Hedging Agreements, pooling agreements and cash management agreements to the
extent permitted pursuant to Section 6.1;

(g) Investments in and loans to Credit Parties (other than Foreign Credit
Parties);

(h) Investments in and loans to Foreign Subsidiaries (including Foreign Credit
Parties) by Foreign Subsidiaries (including Foreign Credit Parties);

(i) so long as no Default or Event of Default then exists or would exist after
giving effect to any such Investment, (x) Investments in and loans to any
Foreign Subsidiary by a US Credit Party in accordance with the historical
practices of the US Credit Parties and (y) other Investments in and loans to any
Foreign Subsidiary by a US Credit Party in an aggregate amount, with respect to
all Foreign Subsidiaries, not to exceed (in the case of clause (y)), when
combined (without duplication) with any outstanding Indebtedness incurred
pursuant to clause (ii) of Section 6.1(i), $10,000,000 at any time outstanding;

(j) Investments and transactions permitted pursuant to Sections 6.1, 6.4 and
9.21 to the extent not already permitted pursuant to this definition;

(k) additional loan advances and/or Investments; provided that such loans,
advances and/or Investments made pursuant to this clause shall not exceed an
aggregate amount of $5,000,000; and

(l) Permitted Acquisitions.

“Permitted Liens” shall mean:

(a) Liens created by or otherwise existing, under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Administrative
Agent on behalf of the Lenders;

(b) Liens in favor of a Hedging Agreement Provider in connection with any
Secured Hedging Agreement, but only if such Hedging Agreement Provider and the
Administrative Agent, on behalf of the Lenders, shall share pari passu in the
collateral subject to such Liens;

(c) Liens securing purchase money Indebtedness and Capital Lease Obligations
(and refinancings thereof) to the extent permitted under Section 6.1(c);
provided that (i) any such Lien attaches to the property securing such
Indebtedness or Capital Lease Obligations concurrently with or within 90 days
after the acquisition thereof and (ii) such Lien attaches solely to the property
so acquired in such transaction;

(d) Liens for taxes, assessments, charges or other governmental levies not yet
due or as to which the period of grace (not to exceed 90 days), if any, related
thereto has not expired or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of any Credit Party or its Subsidiaries, as the case
may be, in conformity with GAAP (or, in the case of Subsidiaries with
significant operations outside of the United States of America, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of incorporation);

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 90 days or which are being contested in good faith by
appropriate proceedings; provided that a reserve or other appropriate provision
shall have been made therefor and such liens shall have been incurred in the
ordinary course of business and consistent with historical practice of the
Company and its Subsidiaries;

(f) pledges or deposits in connection with workers’ compensation, unemployment
insurance, old age pensions and other social security legislation and deposits
securing liability to insurance carriers under insurance or self insurance
arrangements in the ordinary course of business and consistent with historical
practice of the Company and its Subsidiaries;

(g) deposits to secure the performance of bids, tenders, trade contracts, (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced;

(i) Liens existing on the Closing Date and set forth on Schedule 1.1-2; provided
that (i) no such Lien shall at any time be extended to cover property or assets
other than the property or assets subject thereto on the Closing Date and
(ii) the principal amount of the Indebtedness secured by such Liens shall not be
increased, extended, renewed, refunded or refinanced;

(j) easements, rights-of-way, zoning restrictions, restrictions on the use of
real property, minor defects or irregularities in title, landlord’s or lessor’s
liens and other similar encumbrances not interfering in any material respect
with the value or use of the property to which such encumbrance applies;

(k) Liens on equipment arising from precautionary UCC financing statements or
similar statements under foreign laws relating to the lease of such equipment to
the extent permitted by this Credit Agreement;

(l) Liens arising out of judgments not resulting in an Event of Default;

(m) Liens on (i) the property of a Person existing at the time such Person
becomes a Subsidiary of the Company and (ii) on property or assets existing at
the time such property or assets are acquired by the Company or any of its
Subsidiaries, in each case, in a transaction permitted hereunder securing
Indebtedness in an aggregate principal amount not to exceed $1,000,000;
provided, however, that (A) any such Lien shall secure only those obligations
that it secures on the date such Person becomes a Subsidiary or such property or
assets are acquired, (B) any such Lien may not extend to any other property
other than the property subject to such Lien on the date such Person becomes a
Subsidiary or such property or assets are acquired and (C) any such Lien was not
created in anticipation of or in connection with the transaction or series of
transactions pursuant to which such Person became a Subsidiary of the Company or
such property or assets were acquired; and

(n) licenses of Intellectual Property granted in the ordinary course of
business.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated on such
date, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Pledge Agreements” shall mean, collectively, the US Pledge Agreement and the
Foreign Pledge Agreements.

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
twelve-month period ending as of the most recent quarter end preceding the date
of such transaction.

“Properties” shall have the meaning set forth in Section 3.10(a).

“Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guaranty or grant of the relevant security interest becomes or would
become effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Lender, as applicable.

“Recovery Event” shall mean theft, loss, physical destruction or damage, taking
or similar event with respect to any property or assets owned by any Credit
Party or any of its Subsidiaries which results in the receipt by the Company or
any of its Subsidiaries of any cash insurance proceeds or condemnation award
payable by reason thereof.

“Register” shall have the meaning set forth in Section 9.6(d).

“Reimbursement Obligation” shall mean the obligation of the Company to reimburse
the Issuing Lender pursuant to Section 2.2(d) for amounts drawn under Letters of
Credit.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under PBGC Reg. §4043.

“Required Lenders” shall mean, as of any date of determination, Lenders holding
more than fifty percent (50%) of (a) the outstanding Revolving Commitments or
(b) if the Commitments have been terminated, the outstanding Loans and
Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments.

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” shall mean, as to (a) the Company, the President, the
Chief Executive Officer, the Chief Financial Officer and the Treasurer or
(b) any other Credit Party, any duly authorized officer thereof.

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of any
Credit Party or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (d) any payment with respect to any earnout obligation, (e) any
prepayment of principal of, premium, if any, or interest on, redemption,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Subordinated Debt or (f) any payment of Subordinated Debt in violation
of the subordination terms thereof.

“Revaluation Date” shall mean, with respect to any Extension of Credit, each of
the following: (a) in connection with the origination of any new Extension of
Credit, the Business Day which is the earliest of the date such credit is
extended or the date the rate is set; (b) in connection with any extension or
conversion or continuation of an existing Loan, the Business Day that is the
earlier of the date such advance is extended, converted or continued, or the
date the rate is set, as applicable, in connection with any extension,
conversion or continuation; (c) each date a Letter of Credit is issued or
renewed pursuant to Section 2.2 or amended in such a way as to modify the LOC
Obligations; (d) the date of any reduction of any of the Revolving Committed
Amount or the LOC Committed Amount pursuant to the terms of Section 2.6, as the
case may be; and (e) such additional dates as the Administrative Agent or the
Required Lenders shall deem necessary. For purposes of determining availability
hereunder, the rate of exchange for any Foreign Currency shall be the Spot Rate.

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount up to such Revolving Lender’s Revolving Commitment Percentage
of the Revolving Committed Amount.

“Revolving Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage in its Lender
Commitment Letter or in the Assignment Agreement pursuant to which such Lender
became a Lender hereunder, as such percentage may be modified in connection with
any assignment made in accordance with the provisions of Section 9.6(c).

“Revolving Commitment Termination Date” shall mean October 30, 2018.

“Revolving Committed Amount” shall mean SIXTY FIVE MILLION DOLLARS
($65,000,000), as such amount may be increased from time to time as provided in
Section 2.4 or reduced from time to time as provided in Section 2.6.

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment on such date.

“Revolving Loans” shall have the meaning set forth in Section 2.1.

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrowers in favor of each of the Revolving Lenders requesting a promissory note
evidencing the Revolving Loans provided pursuant to Section 2.1(e), individually
or collectively, as appropriate, as such promissory notes may be amended,
modified, supplemented, extended, renewed or replaced from time to time.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” shall mean a country or territory subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement /ofac/sanctions/index.html, or as
otherwise published from time to time, or that is the subject or target of any
Sanctions.

“Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or by the United Nations Security Council, the
European Union or any EU member state or (b) (i) an agency of the government of
a Sanctioned Country, (ii) an organization controlled by a Sanctioned Country,
or (iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Secured Hedging Agreement” shall mean any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider to the extent permitted pursuant to
Section 6.1, as amended, modified, supplemented, extended or restated from time
to time.

“Security Agreement” shall mean the Security Agreement dated as of December 21,
2006 given by the Company and the US Guarantors to the Administrative Agent, as
amended, modified or supplemented from time to time in accordance with its
terms.

“Security Documents” shall mean the Security Agreement, the Pledge Agreements,
the Foreign Pledge Documents, the Mortgage Instruments and all other agreements,
documents and instruments relating to, arising out of, or in any way connected
with any of the foregoing documents or granting to the Administrative Agent,
Liens or security interests to secure, inter alia, the Credit Party Obligations
whether now or hereafter executed and/or filed, each as may be amended from time
to time in accordance with the terms hereof, executed and delivered in
connection with the granting, attachment and perfection of the Administrative
Agent’s security interests and liens arising thereunder, including, without
limitation, UCC financing statements.

“Single Employer Plan” shall mean any Plan which is not a Multiemployer Plan.

“Spot Rate” shall mean, with respect to any Foreign Currency, the rate quoted by
HSBC as the spot rate for the purchase by HSBC of such Foreign Currency with
Dollars through its principal foreign exchange trading office at approximately
11:00 a.m. EST on the date two Business Days prior to the date as of which the
foreign exchange computation is made.

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Required Lenders.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Credit Agreement shall
refer to a Subsidiary or Subsidiaries of the Company.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act,
including, to the extent applicable, any Secured Hedging Agreement.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in
Section 2.3(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.3(a).

“Swingline Lender” shall mean HSBC and any successor in such capacity.

“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.3(a).

“Swingline Mandatory Borrowing” shall have the meaning set forth in Section
2.3(b)(ii).

“Swingline Note” shall mean the promissory note of the Company in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition.”

“Taxes” shall have the meaning set forth in Section 2.18.

“Termination Date” shall mean the date upon which all Credit Party Obligations
(excluding any continuing obligations under any Secured Hedging Agreements,
pooling agreements or cash management agreements) have been paid in full in cash
(other than indemnification obligations with respect to which no claim has been
asserted, which shall survive the termination of the Credit Documents), all
Commitments have been terminated, and all Letters of Credit have expired undrawn
or been terminated.

“Trademark License” shall mean any agreement, written or oral, providing for the
grant by or to a Credit Party of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 3.16, but excluding any
license of a Trademark to a Credit Party with respect to a generally available
product.

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade dress and
service marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, including, without
limitation, any thereof referred to in Schedule 3.16, and (b) all renewals
thereof, including, without limitation, any thereof referred to in
Schedule 3.16.

“Tranche” shall mean the collective reference to LIBOR Rate Loans whose Interest
Periods begin and end on the same day. A Tranche may sometimes be referred to as
a “LIBOR Tranche”.

“Transfer Effective Date” shall have the meaning set forth in each Assignment
Agreement.

“Transferee” shall have the meaning set forth in Section 9.6(f).

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

“US Credit Parties” shall mean the Company and the US Guarantors.

“US Guarantor” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

“US Guaranty” shall mean the guaranty of the US Guarantors set forth in
Article X.

“US Pledge Agreement” shall mean the Pledge Agreement dated as of December 21,
2006 to be executed in favor of the Administrative Agent by the Company and each
of the US Guarantors, as amended, modified, restated or supplemented from time
to time.

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Works” shall mean all works that are subject to copyright protection pursuant
to Title 17 of the United States Code.



      Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Credit
Agreement shall have the defined meanings when used in the Credit Documents or
any certificate or other document made or delivered pursuant hereto.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Credit Agreement shall refer to this Credit Agreement as a
whole and not to any particular provision of this Credit Agreement, and Section,
subsection, Schedule and Exhibit references are to this Credit Agreement unless
otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.



      Section 1.3 Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Company delivered to the Lenders;
provided that, if the Company shall notify the Administrative Agent that it
wishes to amend the definitions of Consolidated EBITDA, Consolidated Interest
Expense or Indebtedness or any provision in Section 5.9 to eliminate the effect
of any change in GAAP on the operation of any such definition or provision (or
if the Administrative Agent notifies the Company that the Required Lenders wish
to amend any such definition or provision for such purpose), then the Company’s
compliance with such provisions shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such definition or provision is amended in a
manner satisfactory to the Company and the Required Lenders and, provided
further that (and notwithstanding anything to the contrary contained herein),
unless the Company gives notice to the Administrative Agent that the Company has
elected to proceed in accordance with the immediately prior provision, the
definitions of Consolidated EBITDA, Consolidated Interest Expense and
Indebtedness and all provisions of Section 5.9, to the extent in each case that
they relate to the accounting for leases, shall be calculated and the Company’s
compliance with such provisions shall be determined on the basis of GAAP in
effect as of the Closing Date, without giving effect to any subsequent change.

The Company shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
and (ii) a reasonable estimate of the effect on the financial statements on
account of such changes in application.



      Section 1.4 Resolution of Drafting Ambiguities.

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Credit Agreement and the
other Credit Documents to which it is a party, that it and its counsel reviewed
and participated in the preparation and negotiation hereof and thereof and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof or
thereof.



      Section 1.5 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Extensions of
Credit and amounts outstanding hereunder denominated in Foreign Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Company hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency for purposes of the Credit Documents shall be such Dollar Amount as so
determined by the Administrative Agent.

(b) Wherever in this Credit Agreement in connection with an Extension of Credit,
conversion, continuation or prepayment of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Extension of
Credit or Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar Amount (rounded to the
nearest 1,000 units of such Foreign Currency), as determined by the
Administrative Agent.



      Section 1.6 Redenomination of Certain Foreign Currencies and Computation
of Dollar Amounts.

(a) Each obligation of the Borrowers to make a payment denominated in the
National Currency Unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Extension of Credit in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Extension of Credit, at the end of the then current Interest Period.

(b) Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c) References herein to minimum Dollar Amounts and integral multiples stated in
Dollars, where they shall also be applicable to Foreign Currency, shall be
deemed to refer to approximate Foreign Currency Equivalents.

ARTICLE II.
THE LOANS; AMOUNT AND TERMS



      Section 2.1 Revolving Loans.

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Revolving Lender severally agrees to make revolving
credit loans in Dollars and in Foreign Currencies (the “Revolving Loans”) to the
Borrowers from time to time in an aggregate principal Dollar Amount (determined
as of the most recent Revaluation Date) equal to its Revolving Commitment for
the purposes hereinafter set forth; provided, however, that (i) with regard to
each Revolving Lender individually, the sum of the aggregate principal Dollar
Amount of such Revolving Lender’s outstanding Revolving Loans plus such
Revolving Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans plus such Revolving Lender’s Revolving Commitment Percentage of LOC
Obligations shall not exceed such Revolving Lender’s Revolving Commitment and
(ii) with regard to the Revolving Lenders collectively, the sum of the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
LOC Obligations shall not exceed the Revolving Committed Amount then in effect.
Revolving Loans may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or
a combination thereof, as the Company may request, and may be repaid and
reborrowed in accordance with the provisions hereof; provided, however,
Revolving Loans made on the Closing Date or any of the three Business Days
following the Closing Date may only consist of Alternate Base Rate Loans unless
the Company delivers a Funding Indemnity Letter to the Administrative Agent at
least three Business Days (with respect to Revolving Loans denominated in
Dollars) or four Business Days (with respect to Revolving Loans denominated in
Foreign Currencies) prior to the Closing Date. Revolving Loans that are Foreign
Currency Loans shall consist only of LIBOR Rate Loans.

(b) Revolving Loan Borrowings.

(i) Notice of Borrowing. The Company shall request a Revolving Loan borrowing by
delivering a Notice of Borrowing (or telephone notice promptly confirmed in
writing by delivery of a Notice of Borrowing, which delivery may be by fax) to
the Administrative Agent (A) not later than 11:00 A.M. EST (I) on the Business
Day prior to the date of requested borrowing in the case of Alternate Base Rate
Loans and (II) on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans and (B) not later than 10:00 A.M.
(London, England time) four Business Days prior to the date of the requested
borrowing in the case of Foreign Currency Loans. Each such request for borrowing
shall be irrevocable and shall specify (1) the applicable Borrower, (2) that a
Revolving Loan is requested, (3) the date of the requested borrowing (which
shall be a Business Day), (4) the aggregate principal amount to be borrowed,
(5) the applicable currency in which the Revolving Loan is to be funded, (6) if
the Revolving Loan is to be made in Dollars, whether the borrowing shall be
comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, (7) if the Revolving Loan is to be made in a Foreign Currency, that
such Revolving Loan shall be comprised solely of LIBOR Rate Loans and (8) if
LIBOR Rate Loans are requested, the Interest Period(s) therefor. If the Company
shall fail to specify in any such Notice of Borrowing (w) the applicable
Borrower, then such notice shall be deemed to be a request for a Revolving Loan
to be made to the Company, (x) an applicable Interest Period in the case of a
LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, (y) the type of Revolving Loan requested in the
case of a Revolving Loan to be made in Dollars, then such notice shall be deemed
to be a request for an Alternate Base Rate Loan hereunder or (z) the currency
for such Revolving Loan, then such Revolving Loan shall be made in Dollars. The
Administrative Agent shall give notice to each Revolving Lender promptly upon
receipt of each Notice of Borrowing, the contents thereof and each such
Revolving Lender’s share thereof.

(ii) Minimum Amounts. Each Revolving Loan which is an Alternate Base Rate Loan
shall be in a minimum aggregate Dollar Amount (determined as of the most recent
Revaluation Date) of $1,000,000 and in integral multiples of $500,000 in excess
thereof (or the remaining amount of the Revolving Committed Amount, if less).
Each Revolving Loan which is an LIBOR Rate Loan shall be in a minimum aggregate
Dollar Amount (determined as of the most recent Revaluation Date) of $1,000,000
and in integral multiples of $500,000 in excess thereof (or the remaining amount
of the Revolving Committed Amount, if less).

(iii) Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent, for the account of the applicable Borrower, in Dollars or the applicable
Foreign Currency and in funds immediately available to the Administrative Agent,
at the Administrative Agent’s Office by (A) 1:00 P.M. EST on the date specified
in the applicable Notice of Borrowing in the case of any Revolving Loan
denominated in Dollars and (B) the Applicable Time specified by the
Administrative Agent in the case of any Revolving Loan that is a Foreign
Currency Loan. Such borrowing will then be made available to the applicable
Borrower by the Administrative Agent by crediting the account of the applicable
Borrower on the books of the Administrative Agent’s Office with the aggregate of
the amounts made available to the Administrative Agent by the Revolving Lenders
and in like funds as received by the Administrative Agent.

(iv) Foreign Funding Subsidiaries. Each Revolving Lender (a “Designating
Revolving Lender”) shall have the right to designate a Subsidiary or Affiliate
(a “Designated Funding Subsidiary”) to fund any Revolving Loan to the Foreign
Borrower; provided that (i) the Designated Funding Subsidiary shall become a
Lender under this Credit Agreement pursuant to documentation reasonably
satisfactory to the Administrative Agent, (ii) the Designating Revolving Lender
shall be responsible for funding its Revolving Commitment Percentage of any
Revolving Loan to the Foreign Borrower to the extent such Designated Funding
Subsidiary fails to fund such Revolving Loan, (iii) the Credit Parties, the
Administrative Agent and the Lenders shall continue to deal with the Designating
Revolving Lender rather than the Designated Funding Subsidiary for all purposes
of this Credit Agreement, including for purposes of any notification to the
Revolving Lenders (other than Notices of Borrowing and Notices of
Conversion/Extension, which shall be sent to any Designated Funding Subsidiary
to the extent applicable), (iv) any consent given by such Designating Revolving
Lender with respect to any amendment, waiver or other modification of any term
of a Credit Document shall be deemed given on behalf of itself and the
Designated Funding Subsidiary and (v) unless otherwise directed in writing by
such Designating Revolving Lender, any payments with respect to a Revolving Loan
funded by the Designated Funding Subsidiary shall be made to such Designated
Funding Subsidiary.

(c) Repayment. Subject to the terms of this Credit Agreement, Revolving Loans
may be borrowed, repaid and reborrowed during the Commitment Period. The
principal amount of all Revolving Loans shall be due and payable in full on the
Revolving Commitment Termination Date, unless accelerated sooner pursuant to
Section 7.2.

(d) Interest. Subject to the provisions of Section 2.9, Revolving Loans shall
bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as Revolving Loans shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage, if any; and

(ii) LIBOR Rate Loans. During such periods as Revolving Loans shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the LIBOR Rate plus the Applicable Percentage.

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

(e) Revolving Notes; Covenant to Pay. Each Revolving Lender’s Revolving
Commitment shall be evidenced, upon such Revolving Lender’s request, by duly
executed promissory notes of the Borrowers to such Revolving Lender in
substantially the form of Schedule 2.1(e). The Borrowers covenant and agree to
pay the Revolving Loans in accordance with the terms of this Credit Agreement
and the Revolving Note or Revolving Notes.



      Section 2.2 Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Revolving Lenders shall participate in, Letters of Credit for the
account of the Company from time to time upon request in a form acceptable to
the Issuing Lender; provided, however, that (i) the aggregate Dollar Amount of
LOC Obligations shall not at any time exceed TEN MILLION DOLLARS ($10,000,000)
(the “LOC Committed Amount”), (ii) the sum of the aggregate principal Dollar
Amount (determined as of the most recent Revaluation Date) of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding LOC
Obligations shall not at any time exceed the Revolving Committed Amount then in
effect, (iii) all Letters of Credit shall be denominated in Dollars or a Foreign
Currency and (iv) Letters of Credit shall be issued for lawful corporate
purposes and may be issued as standby letters of credit, including in connection
with workers’ compensation and other insurance programs, and trade letters of
credit. Except as otherwise expressly agreed upon by all the Revolving Lenders,
no Letter of Credit shall have an original expiry date more than twelve
(12) months from the date of issuance; provided, however, so long as no Default
or Event of Default has occurred and is continuing and subject to the other
terms and conditions to the issuance of Letters of Credit hereunder, the expiry
dates of Letters of Credit may be extended annually or periodically from time to
time on the request of the Company or by operation of the terms of the
applicable Letter of Credit to a date not more than twelve (12) months from the
date of extension; provided, further, that no Letter of Credit, as originally
issued or as extended, shall have an expiry date extending beyond the date that
is five (5) Business Days prior to the Revolving Commitment Termination Date.
Each Letter of Credit shall comply with the related LOC Documents. The issuance
and expiry date of each Letter of Credit shall be a Business Day. Any Letters of
Credit issued hereunder shall be in a minimum original face amount acceptable to
the Issuing Lender and the Administrative Agent. The Company’s reimbursement
obligations in respect of each Existing Letter of Credit, and each Revolving
Lender’s participation obligations in connection therewith, shall be governed by
the terms of this Credit Agreement.

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the Issuing Lender and the Administrative Agent at least five
(5) Business Days prior to the requested date of issuance. Each Issuing Lender
will provide to the Administrative Agent each month and otherwise promptly upon
the request of the Administrative Agent, for dissemination to the Revolving
Lenders, a detailed report specifying the Letters of Credit which are then
issued and outstanding and any activity with respect thereto which may have
occurred since the date of any prior report, and including therein, among other
things, the account party, the beneficiary, the face amount, expiry date as well
as any payments or expirations which may have occurred. The Issuing Lender will
further provide to the Administrative Agent promptly upon request copies of the
Letters of Credit. The Issuing Lender will provide to the Administrative Agent
promptly upon request a summary report of the nature and extent of LOC
Obligations then outstanding.

(c) Participations. Each Revolving Lender, (i) on the Closing Date with respect
to each Existing Letter of Credit and (ii) upon issuance of any other Letter of
Credit, shall be deemed to have purchased without recourse a risk participation
from the Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its Revolving Commitment Percentage of the obligations under such Letter of
Credit and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Lender
therefor and discharge when due, its Revolving Commitment Percentage of the
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Revolving Lender’s participation in any Letter of Credit, to the
extent that the Issuing Lender has not been reimbursed as required hereunder or
under any LOC Document, each such Revolving Lender shall pay to the Issuing
Lender, in Dollars, the Dollar Amount of its Revolving Commitment Percentage of
such unreimbursed drawing pursuant to and in accordance with the provisions of
subsection (d) hereof. The obligation of each Revolving Lender to so reimburse
the Issuing Lender shall be absolute and unconditional and shall not be affected
by the occurrence of a Default, an Event of Default or any other occurrence or
event. Any such reimbursement shall not relieve or otherwise impair the
obligation of the Company to reimburse the Issuing Lender under any Letter of
Credit, together with interest as hereinafter provided.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Company and the Administrative Agent.
The Company shall reimburse the Issuing Lender on the day of drawing under any
Letter of Credit (with the proceeds of a Revolving Loan obtained hereunder or
otherwise), in Dollars, in the Dollar Amount and in same day funds as provided
herein or in the LOC Documents. If the Company shall fail to reimburse the
Issuing Lender as provided herein, the unreimbursed amount of such drawing shall
bear interest at a per annum rate equal to the Alternate Base Rate plus the
Applicable Percentage for Revolving Loans that are Alternate Base Rate Loans
plus two percent (2%) for so long as such amount shall be unreimbursed. Unless
the Company shall immediately notify the Issuing Lender and the Administrative
Agent of its intent to otherwise reimburse the Issuing Lender, the Company shall
be deemed to have requested a LOC Mandatory Borrowing, in Dollars, in the Dollar
Amount of the drawing as provided in subsection (e) hereof, the proceeds of
which will be used to satisfy the Reimbursement Obligations. Subject to the
terms of Section 2.19, the Company’s Reimbursement Obligations hereunder shall
be absolute and unconditional under all circumstances irrespective of any rights
of set off, counterclaim or defense to payment the Company may claim or have
against the Issuing Lender, the Administrative Agent, the Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including
without limitation any defense based on any failure of the Company to receive
consideration or the legality, validity, regularity or unenforceability of the
Letter of Credit. The Issuing Lender will promptly notify the other Revolving
Lenders of the amount of any unreimbursed drawing and each Revolving Lender
shall promptly pay to the Administrative Agent for the account of the Issuing
Lender in Dollars and in immediately available funds, the Dollar Amount of such
Revolving Lender’s Revolving Commitment Percentage of such unreimbursed drawing.
Such payment shall be made on the day such notice is received by such Revolving
Lender from the Issuing Lender if such notice is received at or before 2:00 p.m.
EST, otherwise such payment shall be made at or before 12:00 Noon EST on the
Business Day next succeeding the day such notice is received. If such Revolving
Lender does not pay such amount to the Issuing Lender in full upon such request,
such Revolving Lender shall, on demand, pay to the Administrative Agent for the
account of the Issuing Lender interest on the unpaid amount during the period
from the date of such drawing until such Revolving Lender pays such amount to
the Issuing Lender in full at a rate per annum equal to, if paid within two
(2) Business Days of the date of drawing, the Federal Funds Effective Rate and
thereafter at a rate equal to the Alternate Base Rate. Each Revolving Lender’s
obligation to make such payment to the Issuing Lender, and the right of the
Issuing Lender to receive the same, shall be absolute and unconditional, shall
not be affected by any circumstance whatsoever and without regard to the
termination of this Credit Agreement or the Commitments hereunder, the existence
of a Default or Event of Default or the acceleration of the Credit Party
Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Repayment with Revolving Loans. On any day on which the Company shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans in
Dollars (each such borrowing, a “LOC Mandatory Borrowing”) shall be made
(without giving effect to any termination of the Commitments pursuant to Section
7.2) pro rata based on each Revolving Lender’s respective Revolving Commitment
Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2) and the proceeds thereof shall be paid
directly to the Issuing Lender for application to the respective LOC
Obligations. Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans on the day such notice is received by the Revolving Lenders from
the Administrative Agent if such notice is received at or before 2:00 P.M. EST,
otherwise such payment shall be made at or before 12:00 Noon EST on the Business
Day next succeeding the date such notice is received, in each case
notwithstanding (i) the amount of LOC Mandatory Borrowing may not comply with
the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 4.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
failure of any such request or deemed request for Revolving Loan to be made by
the time otherwise required in Section 2.1(b), (v) the date of such LOC
Mandatory Borrowing, or (vi) any reduction in the Revolving Committed Amount
after any such Letter of Credit may have been drawn upon. In the event that any
LOC Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the occurrence of
a Bankruptcy Event), then each such Revolving Lender hereby agrees that it shall
forthwith fund (as of the date the LOC Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from the Company on or after
such date and prior to such purchase), in Dollars, the Dollar Amount of its
Participation Interests in the outstanding LOC Obligations; provided, further,
that in the event any Lender shall fail to fund its Participation Interest on
the day the LOC Mandatory Borrowing would otherwise have occurred, then the
amount of such Revolving Lender’s unfunded Participation Interest therein shall
bear interest payable by such Revolving Lender to the Issuing Lender upon
demand, at the rate equal to, if paid within two (2) Business Days of such date,
the Federal Funds Effective Rate, and thereafter at a rate equal to the
Alternate Base Rate.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(g) ISP98 and UCP. Unless otherwise expressly agreed by the Issuing Lender and
the Company when a Letter of Credit is issued, (i) the rules of “International
Standby Practices 1998,” as most recently published by the Institute of
International Banking Law & Practice at the time of issuance, shall apply to
each standby Letter of Credit and (ii) the rules of The Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
trade Letter of Credit.

(h) Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application and any LOC Documents relating to the Existing Letters of Credit),
this Credit Agreement shall control.

(i) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Credit Agreement, including without limitation
Section 2.2(a), a Letter of Credit issued hereunder may contain a statement to
the effect that such Letter of Credit is issued for the account of a Subsidiary
of the Company so long as such Letter of Credit and the Issuing Lender’s
issuance thereof complies with all applicable Requirements of Law; provided
that, notwithstanding such statement, the Company shall be the actual account
party for all purposes of this Credit Agreement for such Letter of Credit and
such statement shall not affect the Company’s Reimbursement Obligation hereunder
with respect to such Letter of Credit.

(j) Existing Letters of Credit. On the Closing Date, the Existing Letters of
Credit shall automatically, and without any action on the part of any Person, be
deemed to be Letters of Credit issued hereunder, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof. In
connection therewith, each Revolving Lender shall automatically, and without any
action on the part of any Person, be deemed to have acquired from the Issuing
Lender a participation in each such Existing Letter of Credit in accordance with
Section 2.2(c).



      Section 2.3 Swingline Loan Subfacility.

(a) Swingline Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, agrees to
make certain revolving credit loans in Dollars to the Company (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) for the purposes hereinafter set
forth; provided, however, (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed TEN MILLION DOLLARS ($10,000,000) (the
“Swingline Committed Amount”) and (ii) the sum of the aggregate principal Dollar
Amount (determined as of the most recent Revaluation Date) of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding LOC
Obligations shall not exceed the Revolving Committed Amount. Swingline Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.

(b) Swingline Loan Borrowings.

(i) Notice of Borrowing and Disbursement. Upon receiving a Notice of Borrowing
from the Company not later than 12:00 Noon EST on any Business Day requesting
that a Swingline Loan be made, the Swingline Lender will make Swingline Loans
which are denominated in Dollars available to the Company on the same Business
Day such request is received by the Administrative Agent. Swingline Loan
borrowings hereunder shall be made in minimum amounts of $100,000 and in
integral amounts of $100,000 in excess thereof.

(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the Revolving Commitment Termination Date. The Swingline Lender
may, at any time, in its sole discretion, by written notice to the Company and
the Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Company shall be deemed to have
requested a Revolving Loan borrowing comprised entirely of Alternate Base Rate
Loans in the amount of such Swingline Loans; provided, however, that, in the
following circumstances, any such deemed request shall also be deemed to have
been given one Business Day prior to each of (i) the Revolving Commitment
Termination Date, (ii) the occurrence of a Bankruptcy Event, (iii) upon
acceleration of the Credit Party Obligations hereunder, whether on account of a
Bankruptcy Event or any other Event of Default, and (iv) the exercise of
remedies in accordance with the provisions of Section 7.2 hereof (each such
Revolving Loan borrowing made on account of any such deemed request therefor as
provided herein being hereinafter referred to as “Swingline Mandatory
Borrowing”). Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans promptly upon any such request or deemed request on account of
each Mandatory Swingline Borrowing in the amount and in the manner specified in
the preceding sentence on the date such notice is received by the Revolving
Lenders from the Administrative Agent if such notice is received at or before
2:00 P.M. EST, otherwise such payment shall be made at or before 12:00 EST Noon
on the Business Day next succeeding the date such notice is received
notwithstanding (I) the amount of Swingline Mandatory Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (II) whether any conditions specified in Section 4.2 are then
satisfied, (III) whether a Default or an Event of Default then exists,
(IV) failure of any such request or deemed request for Revolving Loans to be
made by the time otherwise required in Section 2.1(b)(i), (V) the date of such
Swingline Mandatory Borrowing, or (VI) any reduction in the Revolving Committed
Amount or termination of the Revolving Commitments immediately prior to such
Swingline Mandatory Borrowing or contemporaneously therewith. In the event that
any Swingline Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each Revolving
Lender hereby agrees that it shall forthwith purchase (as of the date the
Swingline Mandatory Borrowing would otherwise have occurred, but adjusted for
any payments received from the Company on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Revolving Lender to
share in such Swingline Loans ratably based upon its respective Revolving
Commitment Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2); provided that (A) all interest payable on
the Swingline Loans shall be for the account of the Swingline Lender until the
date as of which the respective participation is purchased, and (B) at the time
any purchase of participations pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such participation purchased for each day
from and including the day upon which the Swingline Mandatory Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the rate equal to, if paid within two (2) Business Days of the
date of the Swingline Mandatory Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.9,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Percentage, if any, for Revolving Loans that are
Alternate Base Rate Loans. Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date.

(d) Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Company to the Swingline Lender in the original amount of
the Swingline Committed Amount and substantially in the form of Schedule 2.3(d).



      Section 2.4 Increase in Facility.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (who shall promptly notify the Lenders),
the Company may from time to time request an increase in the Revolving
Commitments by an amount (for all such requests) not exceeding $35,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $10,000,000, and (ii) the Company may make a maximum of three such requests.
At the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent in writing within such time period whether or not it agrees to increase
its Revolving Commitment and, if so, whether by an amount equal to, greater
than, or less than its Revolving Commitment Percentage of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Revolving Commitment. Neither the Administrative
Agent nor any Lender shall have any obligation or other commitment to
participate in any such increase in the Revolving Commitments.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent, the Swingline Lender and
the Issuing Lender, such approval not to be unreasonably withheld, the Company
may invite other banks, financial institutions and investment funds to join this
Credit Agreement as Lenders hereunder, provided that such other banks, financial
institutions and investment funds shall enter into such joinder agreements to
give effect thereto as the Administrative Agent may reasonably request. The
Administrative Agent, the Borrower and the Lenders participating in such
increase may amend this Credit Agreement or any other Credit Document solely as
may be necessary to reflect the increase in the Revolving Commitment.

(d) Effective Date and Allocations. If the Revolving Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase and any such allocations shall share ratably from
the guarantees and security interests created by the applicable Security
Documents. The Administrative Agent shall promptly notify the Company and the
Lenders of the final allocation of such increase and the Increase Effective
Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Credit Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by an authorized officer of such Credit Party
(i) certifying and attaching the resolutions adopted by such Credit Party
approving or consenting to such increase, (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article 3 and the other Credit
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (B) no Default
or Event of Default exists, and (iii) all fees and expenses of the
Administrative Agent owing in respect of such increase shall have been paid.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 9.01 to the contrary.



      Section 2.5 Fees.

(a) Commitment Fee. In consideration of the Revolving Commitments, the Company
agrees to pay to the Administrative Agent for the ratable benefit of the
Revolving Lenders a commitment fee (the “Commitment Fee”) in an amount equal to
the Applicable Percentage per annum on the average daily unused Dollar Amount
(determined as of the most recent Revaluation Date) of the Revolving Committed
Amount. For purposes of computation of the Commitment Fee, LOC Obligations shall
be considered usage of the Revolving Committed Amount but Swingline Loans shall
not be considered usage of the Revolving Committed Amount. The Commitment Fee
shall be payable in arrears quarterly on the first Business Day of each calendar
quarter.

(b) Letter of Credit Fees. In consideration of the LOC Commitments, the Company
agrees to pay to the Administrative Agent, for the ratable benefit of the
Revolving Lenders, a fee (the “Letter of Credit Fee”) equal to the Applicable
Percentage per annum on the average daily maximum amount available to be drawn
under each Letter of Credit from the date of issuance to the date of expiration.
The Letter of Credit Fee shall be payable quarterly in arrears on the first
Business Day of each calendar quarter, and with respect to any Foreign Currency
Letters of Credit, payable in Dollars based on the Spot Rate as of the prior
quarter end.

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Company shall pay to the Issuing Lender
for its own account without sharing by the other Lenders the reasonable and
customary charges from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”). The Issuing Lender may charge, and retain for its own account without
sharing by the other Lenders, an additional facing fee (the “Letter of Credit
Facing Fee”) of one-tenth of one percent (0.10%) per annum on the average daily
maximum amount available to be drawn under each such Letter of Credit issued by
it. The Issuing Lender Fees and the Letter of Credit Facing Fee shall be payable
quarterly in arrears on the first Business Day of each calendar quarter.



      Section 2.6 Commitment Reductions.

(a) Voluntary Reductions. The Company shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five Business Days’ prior notice to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum Dollar Amount (determined as of the most recent Revaluation Date)
of $1,000,000 or a whole multiple of $500,000 in excess thereof and shall be
irrevocable and effective upon receipt by the Administrative Agent, provided
that no such reduction or termination shall be permitted if after giving effect
thereto, and to any prepayments of the Loans made on the effective date thereof,
the sum of the aggregate principal Dollar Amount (determined as of the most
recent Revaluation Date) of outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations would exceed the Revolving Committed
Amount.

(b) Swingline Committed Amount. If the Revolving Committed Amount is reduced
pursuant to Section 2.7(a) below the then Swingline Committed Amount, the
Swingline Committed Amount shall automatically be reduced by an amount such that
the Swingline Committed Amount equals the Revolving Committed Amount.

(c) Revolving Commitment Termination Date. The Revolving Commitments, the
Swingline Commitment and the LOC Commitment shall automatically terminate on the
Revolving Commitment Termination Date.



      Section 2.7 Prepayments.

(a) Optional Prepayments. The Borrowers shall have the right to prepay Loans in
whole or in part from time to time; provided, however, that each partial
prepayment of a Revolving Loan shall be in a minimum principal Dollar Amount
(determined as of the most recent Revaluation Date) of $1,000,000 and integral
multiples of $500,000 in excess thereof (or the remaining outstanding principal
amount), and each partial prepayment of a Swingline Loan shall be in a minimum
principal Dollar Amount (determined as of the most recent Revaluation Date) of
$100,000 and integral multiples of $100,000 in excess thereof (or the remaining
outstanding principal amount). The Company shall give three Business Days’
irrevocable notice in the case of LIBOR Rate Loans and same-day irrevocable
notice on any Business Day in the case of Alternate Base Rate Loans, to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable). All prepayments under this Section 2.7(a) shall be subject to
Section 2.17, but otherwise without premium or penalty. Interest on the
principal amount prepaid shall be payable on the next occurring Interest Payment
Date that would have occurred had such loan not been prepaid or, at the request
of the Administrative Agent, interest on the principal amount prepaid shall be
payable on any date that a prepayment is made hereunder through the date of
prepayment. Amounts prepaid on the Revolving Loans and the Swingline Loans may
be reborrowed in accordance with the terms hereof.

(b) Hedging Obligations Unaffected. Any repayment or prepayment made pursuant to
this Section 2.7 shall not affect the Borrower’s obligation to continue to make
payments under any Secured Hedging Agreement, which shall remain in full force
and effect notwithstanding such repayment or prepayment, subject to the terms of
such Secured Hedging Agreement.

(c) Mandatory Prepayments. If at any time, (i) other than as a result of
fluctuations in Foreign Currency exchange rates, the aggregate principal Dollar
Amount of the sum of the Lenders’ outstanding Revolving Loans, plus the Lenders’
Revolving Commitment Percentage of outstanding Swingline Loans, plus the
Lenders’ Revolving Commitment Percentage of LOC Obligations (calculated, with
respect to Revolving Loans and LOC Obligations denominated in Foreign
Currencies, as of the most recent Revaluation Date with respect to each such
Revolving Loan and Letter of Credit) exceeds the Revolving Committed Amount or
(ii) to the extent solely as a result of fluctuations in Foreign Currency
exchange rates, the aggregate principal Dollar Amount of the sum of the Lenders’
outstanding Revolving Loans, plus the Lenders’ Revolving Commitment Percentage
of outstanding Swingline Loans, plus the Lenders’ Revolving Commitment
Percentage of LOC Obligations (so calculated), as of the most recent Revaluation
Date, exceeds one hundred five percent (105%) of all Revolving Lenders’
Commitments, then the Company shall, in each case, repay within one (1) Business
Day, Revolving Loans, in an aggregate principal amount sufficient to cause the
aggregate principal Dollar Amount of the sum of the Lenders’ outstanding
Revolving Loans, plus the Lenders’ Revolving Commitment Percentage of
outstanding Swingline Loans, plus the Lenders’ Revolving Commitment Percentage
of LOC Obligations (so calculated) to be less than or equal to the Revolving
Committed Amount.



      Section 2.8 Lending Offices.

LIBOR Rate Loans shall be made by each Lender at its LIBOR Lending Office and
Alternate Base Rate Loans at its Domestic Lending Office.



      Section 2.9 Default Rate.

Upon the occurrence, and during the continuance, of an Event of Default, at the
discretion of the Required Lenders, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest, payable on demand, at a
per annum rate 2% greater than the rate which would otherwise be applicable (or
if no rate is applicable, whether in respect of interest, fees or other amounts,
then the Alternate Base Rate plus the Applicable Percentage, if any, for
Alternate Base Rate Revolving Loans plus 2%).



      Section 2.10 Conversion Options.

(a) The Company may, in the case of Revolving Loans, elect from time to time to
convert Alternate Base Rate Loans denominated in Dollars to LIBOR Rate Loans, by
delivering a Notice of Conversion/Extension to the Administrative Agent at least
three Business Days prior to the proposed date of conversion. In addition, the
Company may elect from time to time to convert all or any portion of a LIBOR
Rate Loan denominated in Dollars to an Alternate Base Rate Loan by delivering a
Notice of Conversion/Extension to the Administrative Agent by 11:00 A.M. EST
three Business Days prior to the proposed date of conversion. If the date upon
which an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not
a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan. If the Company shall convert LIBOR Rate Loans to
Alternate Base Rate Loans on a date other than the last day of the applicable
Interest Period, then the Company shall pay breakage costs associated with such
conversion as provided in Section 2.17. If the date upon which a LIBOR Rate Loan
is to be converted to an Alternate Base Rate Loan is not a Business Day, then
such conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such Loan shall bear interest as if it were an Alternate Base Rate Loan. All or
any part of outstanding Alternate Base Rate Loans may be converted as provided
herein, provided that (i) no Loan may be converted into a LIBOR Rate Loan when
any Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal Dollar Amount (determined as of
the most recent Revaluation Date) of $1,000,000 or a whole multiple of $500,000
in excess thereof. All or any part of outstanding LIBOR Rate Loans may be
converted as provided herein, provided that partial conversions shall be in an
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of $1,000,000 or a whole multiple of $500,000 in excess thereof.

(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Company with the
notice provisions contained in Section 2.10(a); provided, that no LIBOR Rate
Loan may be continued as such when any Event of Default has occurred and is
continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan denominated in Dollars at the end of the applicable
Interest Period with respect thereto. If the Company shall fail to give timely
notice of an election to continue a LIBOR Rate Loan, or the continuation of
LIBOR Rate Loans is not permitted hereunder, such LIBOR Rate Loans shall be
automatically converted to Alternate Base Rate Loans denominated in Dollars at
the end of the applicable Interest Period with respect thereto.

(c) Unless otherwise agreed to by the Required Lenders, upon the occurrence and
during the continuance of any Event of Default, all Foreign Currency Loans then
outstanding shall be redenominated into Dollars (based on the Dollar Amount
(determined as of the most recent Revaluation Date) of such Foreign Currency
Loans on the date of redenomination) on the last day of the then current
Interest Periods of such Foreign Currency Loans; provided that in each case the
Company shall be liable for any currency exchange loss related to such payments
and shall promptly pay to each Lender upon receipt of notice thereof by the
Company from such Lender the amount of any such loss incurred by such Lender.



      Section 2.11 Computation of Interest and Fees; Usury.

(a) Interest payable hereunder with respect to Alternate Base Rate Loans based
on the Prime Rate and Foreign Currency Loans shall be calculated on the basis of
a year of 365 days (or 366 days, as applicable) for the actual days elapsed. All
other fees, interest and all other amounts payable hereunder shall be calculated
on the basis of a 360 day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Company and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Company and the
Lenders of the effective date and the amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Credit Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

(c) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including but not
limited to prepayment or acceleration of the maturity of any Credit Party
Obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Credit Agreement, under the Notes or otherwise, exceed the
maximum nonusurious amount permissible under applicable law. If, from any
possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this paragraph and
such interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document. If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
applicable Borrower or the other payor thereof if and to the extent such amount
which would have been excessive exceeds such unpaid principal amount of the
Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.



      Section 2.12 Pro Rata Treatment and Payments.

(a) Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders. Unless otherwise required by the terms of this Credit
Agreement, each payment (other than prepayments pursuant to Section 2.7) under
this Credit Agreement or any Note shall be applied as the Company may elect, or
if the Company shall make no such election, first, to any fees then due and
owing by the Company pursuant to Section 2.5, second, to interest then due and
owing hereunder and under the Notes of the Borrowers, and, third, to the
outstanding principal of the Revolving Loans. Each payment on account of any
fees pursuant to Section 2.5 shall be made pro rata in accordance with the
respective Commitment Percentages of the Lenders (except as to the Letter of
Credit Facing Fee and the Issuing Lender Fees). Each payment (other than
prepayments) by the Borrowers on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective amounts due
and owing hereunder in the currency in which such amount is denominated and in
such funds as are customary at the place and time of payment for the settlement
of international payments in such currency. Without limiting the terms of the
preceding sentence, accrued interest on any Loans denominated in a Foreign
Currency shall be payable in the same Foreign Currency as such Loan. Each
optional prepayment of the Loans shall be applied in accordance with
Section 2.7(a). Payments made pursuant to Section 2.15 shall be applied in
accordance with such Section. All payments (including prepayments) to be made by
the Borrowers on account of principal, interest and fees shall be made without
defense, set off or counterclaim (except as provided in Section 2.18(b)), shall
be made to the Administrative Agent for the account of the Lenders in
immediately available funds at the Administrative Agent’s Office and (i) in the
case of Loans or other amounts denominated in Dollars, shall be made in Dollars
not later than 12:00 Noon EST on the date when due and (ii) in the case of Loans
or other amounts denominated in a Foreign Currency, unless otherwise specified
herein, shall be made in such Foreign Currency not later than the Applicable
Time specified by the Administrative Agent on the date when due. Any payment
received after the foregoing deadlines shall be deemed received on the next
Business Day. The Administrative Agent shall distribute such payments to the
Lenders entitled thereto promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the LIBOR Rate Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a LIBOR Rate Loan becomes due and payable on a day
other than a Business Day, such payment date shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the exercise of
remedies (other than the invocation of default interest pursuant to Section 2.9)
by the Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents (including without
limitation the maximum amount of all contingent liabilities under Letters of
Credit) shall automatically become due and payable in accordance with the terms
of such Section), all amounts collected or received by the Administrative Agent
or any Lender on account of the Credit Party Obligations or any other amounts
outstanding under any of the Credit Documents or in respect of the Collateral
shall be paid over or delivered as follows (irrespective of whether the
following costs, expenses, fees, interest, premiums, scheduled periodic payments
or Credit Party Obligations are allowed, permitted or recognized as a claim in
any proceeding resulting from the occurrence of a Bankruptcy Event):

FIRST, to the payment of all reasonable out of pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

SECOND, to the payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out of pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including with respect to any Secured Hedging
Agreement, any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon, provided, however,
that amounts received from any Credit Party that is not a Qualified ECP
Guarantor shall not be applied to any Excluded Swap Obligation;

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Secured Hedging Agreement, any
breakage, termination or other payments due under such Secured Hedging Agreement
and any interest accrued thereon;

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses ”FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause ”FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses ”FIFTH” and “SIXTH” above in the manner provided in this
Section 2.12. Notwithstanding the foregoing terms of this Section 2.12, neither
the Foreign Borrower nor any other Foreign Credit Party shall be required to
repay or prepay, or to guarantee, nor shall any amount paid by the Foreign
Borrower or any other Foreign Credit Party be applied to, the Credit Party
Obligations of the Company and the US Guarantors.



      Section 2.13 Non Receipt of Funds by the Administrative Agent.

(a) Unless the Administrative Agent shall have been notified in writing by a
Lender prior to the date a Loan is to be made by such Lender (which notice shall
be effective upon receipt) that such Lender does not intend to make the proceeds
of such Loan available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such proceeds available to the Administrative
Agent on such date, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrowers a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent, the Administrative Agent shall be able to recover
such corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent will promptly notify the Company, and the applicable
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall also be entitled to recover from the
Lender or the applicable Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the applicable Borrower
to the date such corresponding amount is recovered by the Administrative Agent
at a per annum rate equal to (i) from the applicable Borrower at the applicable
rate for the applicable borrowing pursuant to the Notice of Borrowing and
(ii) from a Lender at the Federal Funds Effective Rate.

(b) Unless the Administrative Agent shall have been notified in writing by the
Company, prior to the date on which any payment is due from a Borrower hereunder
(which notice shall be effective upon receipt) that the applicable Borrower does
not intend to make such payment, the Administrative Agent may assume that the
applicable Borrower has made such payment when due, and the Administrative Agent
may in reliance upon such assumption (but shall not be required to) make
available to each Lender on such payment date an amount equal to the portion of
such assumed payment to which such Lender is entitled hereunder, and if the
applicable Borrower has not in fact made such payment to the Administrative
Agent, such Lender shall, on demand, repay to the Administrative Agent the
amount made available to such Lender. If such amount is repaid to the
Administrative Agent on a date after the date such amount was made available to
such Lender, such Lender shall pay to the Administrative Agent on demand
interest on such amount in respect of each day from the date such amount was
made available by the Administrative Agent to such Lender to the date such
amount is recovered by the Administrative Agent at a per annum rate equal to the
Federal Funds Effective Rate.

(c) A certificate of the Administrative Agent submitted to the Company or any
Lender with respect to any amount owing under this Section 2.13 shall be
conclusive in the absence of manifest error.



      Section 2.14 Inability to Determine Interest Rate.

Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, deposits in the relevant amount in the relevant
currency and for the relevant Interest Period are not available in the relevant
market to any Lender or reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Company has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Company, and the Lenders at least
two Business Days prior to the first day of such Interest Period. If such notice
is given (i) any affected Foreign Currency Loans requested to be made on the
first day of such Interest Period shall be made, at the sole option of the
applicable Borrower, in Dollars as Alternate Base Rate Loans or such request
shall be cancelled, (ii) any affected LIBOR Rate Loans requested to be made on
the first day of such Interest Period shall be made in Dollars as Alternate Base
Rate Loans and (iii) any affected Loans that were to have been converted on the
first day of such Interest Period to or continued as LIBOR Rate Loans shall be
converted to or continued in Dollars as Alternate Base Rate Loans. Until any
such notice has been withdrawn by the Administrative Agent, no further Loans
shall be made as, continued as, or converted into, LIBOR Rate Loans for the
Interest Periods so affected.



      Section 2.15 Illegality.

(a) Notwithstanding any other provision herein, if (i) the adoption of, or any
change in, any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority after the date of this Agreement
shall make it unlawful for any Lender or its LIBOR Lending Office to make or
maintain LIBOR Rate Loans denominated in Dollars or in any Foreign Currency as
contemplated by this Credit Agreement, or (ii) there shall have occurred any
change after the date of this Agreement in national or international financial,
political or economic conditions (including the imposition of or any change in
exchange controls) or currency exchange rates which would make it unlawful or
impossible for any Lender to make Loans denominated in any Foreign Currency to
the Borrowers, as contemplated by this Credit Agreement (any such affected LIBOR
Rate Loans or Foreign Currency Loans, the “Affected Loans”), then such Lender
shall be an “Affected Lender” and by written notice to the Company and to the
Administrative Agent:

(i) may declare that Affected Loans will not thereafter (for the duration of
such unlawfulness or impossibility) be made by such Lender hereunder, whereupon
any request for an Affected Loan shall, as to such Lender only (A) if such
Affected Loan is not a Foreign Currency Loan, be deemed a request for an
Alternate Base Rate Loan (unless it should also be illegal for the Affected
Lender to provide an Alternate Base Rate Loan, in which case such Loan shall
bear interest at a commensurate rate to be agreed upon by the Administrative
Agent and the Affected Lender, and so long as no Event of Default shall have
occurred and be continuing, the Company), unless such declaration by the
Affected Lender shall be subsequently withdrawn and (B) if such Affected Loan is
a Foreign Currency Loan, be made as an Alternate Base Rate denominated in
Dollars, unless such declaration by the Affected Lender shall be subsequently
withdrawn; and

(ii) may require that all outstanding Affected Loans, as the case may be, made
by it be (A) if such Affected Loans are not Foreign Currency Loans, converted to
Alternate Base Rate Loans, in which event all such Affected Loans shall be
automatically converted to Alternate Base Rate Loans as of the effective date of
such notice as provided in subsection (b) below or (B) if such Affected Loans
are Foreign Currency Loans, converted to Alternate Base Rate Loans denominated
in Dollars, in which event all such Affected Loans shall be converted to
Alternate Base Rate Loans denominated in Dollars as of the effective date of
such notice as provided in subsection (b) below; provided that the applicable
Borrower shall be liable for any currency exchange loss related to such
conversion.

In the event any Lender shall exercise its rights under (i) or (ii) above with
respect to any Affected Loans which are not Foreign Currency Loans, all payments
and prepayments of principal which would otherwise have been applied to repay
the Affected Loans of such Lender shall instead be applied to repay the
Alternate Base Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such Affected Loans.

(b) For purposes of this Section 2.15, a notice to the Company by any Lender
shall be effective as to each such Affected Loan, if lawful, on the last day of
the Interest Period currently applicable to such Affected Loan; in all other
cases such notice shall be effective on the date of receipt by the Company.



      Section 2.16 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Recipient with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority, in each case made subsequent to the date
hereof:

(i) shall subject such Recipient to any tax of any kind whatsoever with respect
to any Letter of Credit or any application relating thereto, any Loan made by
it, any Commitment or any other obligation, or any of its deposits, resources,
other liabilities or capital, in each case, that is attributable to any of the
foregoing, or change the basis of taxation of payments to such Recipient in
respect thereof (except for withholding taxes covered by Section 2.18 and net
income, branch profit and franchise taxes of such Recipient);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Recipient which is not otherwise included in the determination of the LIBOR
Rate hereunder; or

(iii) shall impose on such Recipient or on the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Credit Agreement or
the Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender, such Issuing Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, Issuing Lender or other Recipient, the Borrower will pay
to such Lender, Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender shall have reasonably determined that the adoption of or any
change after the date of this Agreement in any Requirement of Law regarding
capital adequacy or in the interpretation or application thereof or compliance
by such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any central bank or Governmental Authority made subsequent to the date
hereof does or shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount reasonably deemed by such Lender to be material, then from time to
time, within fifteen (15) days after demand by such Lender, the applicable
Borrower shall pay to such Lender such additional amount as shall be certified
by such Lender as being required to compensate it for such reduction. Such a
certificate as to any additional amounts payable under this Section submitted by
a Lender (which certificate shall include a description of the basis for the
computation), through the Administrative Agent, to the Company shall be
conclusive absent manifest error.

(c) The agreements in this Section 2.16 shall survive the termination of this
Credit Agreement and payment of the Credit Party Obligations. Any claim by a
Lender for indemnification under this Section 2.16 shall be made no later than
90 days after such Lender becomes aware any amount payable to such Lender under
this Section. Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case in respect of this clause (ii) pursuant to Basel III,
shall, in each case, be deemed to be a change in a Requirement of Law and/or a
change in capital adequacy regulation under this Section 2.16, as applicable,
regardless of the date enacted, adopted or issued.



      Section 2.17 Indemnity.

Each of the Borrowers hereby agree to indemnify each Lender and to hold such
Lender harmless from any funding loss or expense which such Lender may sustain
or incur as a consequence of (a) default by such Borrower in payment of the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (b) default by such Borrower in accepting a borrowing after
such Borrower has given a notice in accordance with the terms hereof,
(c) default by such Borrower in making any prepayment after such Borrower has
given a notice in accordance with the terms hereof, and/or (d) the making by
such Borrower of a prepayment of a Loan, or the conversion thereof, on a day
which is not the last day of the Interest Period with respect thereto, in each
case including, but not limited to, any such loss or expense arising from
interest or fees payable by such Lender to lenders of funds obtained by it in
order to maintain its Loans hereunder. A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender, through the
Administrative Agent, to the Company (which certificate must be delivered to the
Administrative Agent within thirty days following such default, prepayment or
conversion) shall be conclusive in the absence of manifest error. The agreements
in this Section shall survive termination of this Credit Agreement and payment
of the Credit Party Obligations; provided, that any claim by a Lender for
indemnification under this Section 2.17 shall be made no later than 90 days
after such Lender becomes aware of such loss or expense.



      Section 2.18 Taxes.

(a) All payments made by the Credit Parties hereunder or under any Note shall
be, except as provided in Section 2.18(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of a Lender or branch
profit taxes or franchise taxes imposed on a Lender pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein or as a result of a present or former connection between the
Lender and the jurisdiction imposing such tax (other than any such connection
arising solely from the Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or enforced any Credit Document)) and all interest,
penalties or similar liabilities with respect thereto (all such non excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”). If any Taxes are so levied or imposed, the
applicable Credit Parties agree to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts by
such Credit Parties due under this Credit Agreement or under any Note, after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein or in such Note. The applicable Credit Parties
will furnish to the Administrative Agent as soon as practicable after the date
the payment of any Taxes is due pursuant to applicable law certified copies (to
the extent reasonably available and required by law) of tax receipts evidencing
such payment by such Credit Parties. The applicable Credit Parties agree to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender. If the Administrative Agent is, in respect of any payment in
respect of the Loans, required to withhold or deduct any amount for or on
account of any Taxes, the Lender shall give written notice of that fact to the
Administrative Agent as soon as the Lender becomes aware of the requirement to
make the withholding or deduction and shall give to the Administrative Agent
such information as the Administrative Agent shall require to enable it to
assess and comply with the requirement. Until such time, the Lender confirms
that all payments made to or on behalf of the Lender may be made free and clear
of and without withholding or deduction of any such amounts pursuant to
applicable law.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Company and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Credit Agreement
pursuant to Section 9.6(d) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN or W-8ECI (or successor forms)
certifying such Lender’s entitlement to a complete exemption from United States
withholding tax with respect to payments to be made under this Credit Agreement
and under any Note. Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Company and
the Administrative Agent on or prior to the Closing Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Credit
Agreement pursuant to Section 9.6(d) (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, two accurate and complete
original signed copies of Internal Revenue Service Form W-9 (or successor forms)
certifying such Lender is exempt from United States backup withholding tax. In
addition, each Lender agrees that it will deliver upon the Company’s request
updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any material respect,
together with such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from United
States withholding tax with respect to payments under this Credit Agreement and
any Note. Notwithstanding anything to the contrary contained in Section 2.18(a),
but subject to the immediately following sentence, (A) the Borrowers shall be
entitled, to the extent required to do so by law, to deduct or withhold Taxes
imposed by the United States (or any political subdivision or taxing authority
thereof or therein) from interest, fees or other amounts payable hereunder for
the account of any Lender to the extent that such Lender has not provided to the
Company U.S. Internal Revenue Service Forms that establish a complete exemption
from such deduction or withholding and (B) the Borrowers shall not be obligated
pursuant to Section 2.18(a) hereof to gross up payments to be made to a Lender
or indemnify the Lender in respect of Taxes imposed by the United States if
(I) such Lender has not provided to the Company the Internal Revenue Service
Forms required to be provided to the Company pursuant to this Section 2.18(b) or
(II) to the extent that such Forms do not establish a complete exemption from
withholding of such Taxes. Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 2.18, the applicable Credit
Parties agree to pay additional amounts and to indemnify each Lender in the
manner set forth in Section 2.18(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes after the Closing Date, or in the case of a Lender that
is an assignee or transferee of an interest under this Credit Agreement pursuant
to Section 9.6(d), after the date on which such Lender becomes a party to this
Credit Agreement, in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of Taxes.

(c) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Notwithstanding anything to
the contrary in this Section 2.18, (A) the Borrowers shall be entitled, to the
extent required to do so by law, to deduct or withhold Taxes imposed by by FATCA
and (B) the Borrowers shall not be obligated pursuant to Section 2.18(a) hereof
to gross up payments to be made to a Lender or indemnify the Lender in respect
of Taxes imposed by FATCA. For purposes of this Section 2.18(c), FATCA means
Sections 1471 through 1474 of the Code and any current or future regulations or
official interpretations thereof (including any applicable inter-governmental
agreement currently in force).

(d) Each Lender that is not incorporated or organized under the laws of the
jurisdiction under which a Foreign Credit Party is incorporated or organized or
is not a resident for taxation purposes of such Foreign Credit Party’s country
of tax residence, shall upon written request by such Foreign Credit Party,
deliver to such Foreign Credit Party or the applicable taxing authority, as the
case may be, any form or certificate required in order that any payment by such
Foreign Credit Party under this Credit Agreement to such Lender may be made free
and clear of, and without deduction or withholding for or on account of any tax
(or to allow any such deduction or withholding to be at a reduced rate) imposed
on such payment under the laws of the jurisdiction under which such Foreign
Credit Party is incorporated or organized or is otherwise a resident for
taxation purposes.

(e) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its Domestic Lending Office or LIBOR Lending Office, as the case may
be) to avoid or to minimize any amounts which might otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

(f) If the Credit Parties pay any additional amount pursuant to this
Section 2.18 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it. In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Credit Parties an amount that such Lender reasonably determines is equal to the
net tax benefit obtained by such Lender as a result of such payment by the
Credit Parties. In the event that no refund or credit is obtained with respect
to the Credit Parties’ payments to such Lender pursuant to this Section 2.18,
then such Lender shall upon request provide a certification that such Lender has
not received a refund or credit for such payments. Nothing contained in this
Section 2.18 shall require a Lender to disclose or detail the basis of its
calculation of the amount of any tax benefit or any other amount or the basis of
its determination referred to in the proviso to the first sentence of this
Section 2.18 to the Credit Parties or any other party.

(g) The agreements in this Section 2.18 shall survive the termination of this
Credit Agreement and the payment of the Credit Party Obligations.



      Section 2.19 Indemnification; Nature of Issuing Lender’s Duties.

(a) In addition to its other obligations under Section 2.2, the applicable
Borrower hereby agrees to protect, indemnify, pay and save the Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the Issuing Lender may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit on behalf such Borrower or
one of its Subsidiaries or (ii) the failure of the Issuing Lender to honor a
drawing under a Letter of Credit issued on behalf of such Borrower or one of its
Subsidiaries as a result of any act or omission, whether rightful or wrongful,
of any present or future de jure or de facto government or Governmental
Authority (all such acts or omissions, herein called “Government Acts”).

(b) As between the Credit Parties and the Issuing Lender, the Credit Parties
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. The Issuing Lender shall not be responsible: (i) for
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (iii) for payment to the beneficiary
of a Letter of Credit on a drawing by a beneficiary that substantially (but not
strictly) complies with conditions required in order to draw upon a Letter of
Credit; (iv) for errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) for errors in interpretation of technical terms;
(vi) for any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under a Letter of Credit or of the proceeds
thereof; and (vii) for any consequences arising from causes beyond the control
of the Issuing Lender, including, without limitation, any Government Acts. None
of the above shall affect, impair, or prevent the vesting of the Issuing
Lender’s rights or powers hereunder.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not put such Issuing Lender under any resulting liability to
the Credit Parties. It is the intention of the parties that this Credit
Agreement shall be construed and applied to protect and indemnify the Issuing
Lender against any and all risks involved in the issuance of the Letters of
Credit, all of which risks are hereby assumed by the Credit Parties, including,
without limitation, any and all risks of the acts or omissions, whether rightful
or wrongful, of any Government Authority. The Issuing Lender shall not, in any
way, be liable for any failure by the Issuing Lender or anyone else to pay any
drawing under any Letter of Credit as a result of any Government Acts or any
other cause beyond the control of the Issuing Lender.

(d) Except as provided in subsection (e) below, nothing in this Section 2.19 is
intended to limit the Reimbursement Obligation of the Company contained in
Section 2.2(d) hereof. The obligations of the Credit Parties under this
Section 2.19 shall survive the termination of this Credit Agreement. No act or
omissions of any current or prior beneficiary of a Letter of Credit shall in any
way affect or impair the rights of the Issuing Lender to enforce any right,
power or benefit under this Credit Agreement.

(e) Notwithstanding anything to the contrary contained in this Section 2.19 the
Credit Parties shall have no obligation to indemnify the Issuing Lender in
respect of any liability incurred by the Issuing Lender arising out of the gross
negligence or willful misconduct of the Issuing Lender (including action not
taken by the Issuing Lender), as determined by a court of competent
jurisdiction.



      Section 2.20 Replacement of Lenders.

The Company shall be permitted to replace, with a financial institution, any
Lender (other than HSBC) that (a) requests reimbursement for amounts owing
pursuant to Section 2.15, 2.16 or 2.18(a), or (b) is a Defaulting Lender or is
otherwise in default of its obligation to make Loans hereunder; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.15, 2.16 or 2.18(a), as applicable, so as to eliminate
the continued need for payment of amounts owing pursuant to Section 2.15, 2.16
or 2.18(a), as applicable, (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Company shall be liable to such
Lender under Section 2.17 if any LIBOR Rate Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (vi) the replacement financial institution, if not already a Lender,
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 9.6 (provided that the Company shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Company shall pay all additional
amounts (if any) required pursuant to Section 2.15, 2.16 or 2.18(a), as the case
may be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Company, the Administrative Agent or any other Lender shall have
against the replaced Lender. In the event the replaced Lender fails to execute
the agreements required under Section 9.6 in connection with any assignment
pursuant to this Section 2.20, the Company may, upon two (2) Business Days prior
notice to such replaced Lender, execute such agreements on behalf of such
replaced Lender. A Lender shall not be required to be replaced if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such replacement cease to apply.



      Section 2.21 Obligations of Borrowers.

Notwithstanding anything in this Credit Agreement or in the other Credit
Documents to the contrary (including, without limitation, Section 2.7,
Section 2.12, Article X and Article XI), the parties hereto acknowledge and
agree that (a) each of the Borrowers, in its capacity as a Borrower hereunder,
is not jointly and severally liable for the Credit Party Obligations of the
other Borrower; provided that it is acknowledged and agreed that the Company has
guaranteed the Credit Party Obligations of the Foreign Borrower pursuant to
Article XI and that the Foreign Borrower has not guaranteed the Credit Party
Obligations of the Company and (b) neither the Foreign Borrower nor any other
Foreign Credit Party shall be required to repay or prepay, or to guarantee, nor
shall any amount paid by the Foreign Borrower or any other Foreign Credit Party
be applied to, any Credit Party Obligations of the Company and the US
Guarantors.



      Section 2.22 Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: FIRST, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; SECOND, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
THIRD, to cash collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender; FOURTH, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; FIFTH, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Credit
Agreement and (y) cash collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Credit Agreement; SIXTH, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lender or Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; SEVENTH, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; and EIGHTH, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender, until such time as all Loans and
funded and unfunded participations in LOC Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable facility without giving effect to Section 2.22(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive a Letter of Credit Fee
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Commitment Percentage of the stated amount of Letters of
Credit for which it has provided cash collateral.

(C) With respect to any Commitment Fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LOC Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Lender and Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LOC Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions is satisfied at such time) provided that, on any date thereafter
during such period, to the extent that such conditions set forth in Section 4.2
are satisfied, such reallocation shall occur at such later date, and (y) such
reallocation does not cause the sum of the aggregate principal Dollar Amount of
such Non-Defaulting Lender’s outstanding Revolving Loans plus such Lender’s
Revolving Commitment Percentage of outstanding Swingline Loans plus such
Lender’s Revolving Commitment Percentage of LOC Obligations to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, cash collateralize the Issuing
Lender’s Fronting Exposure.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitments (without giving effect to Section 2.22(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, the Credit Parties hereby represent
and warrant to the Administrative Agent and to each Lender that:



      Section 3.1 Financial Condition.

The Company has delivered to the Administrative Agent and the Lenders
(a) balance sheets and the related statements of income and of cash flows of the
Company and its Subsidiaries for the fiscal year ended December 31, 2012,
audited by a nationally recognized independent accounting firm,
(b) company-prepared unaudited monthly balance sheets and the related statements
of income and cash flows of the Company and its Subsidiaries as of, and for the
period ending, June 30, 2013, (c) a company-prepared pro forma balance sheet of
the Company and its Subsidiaries as of June 30, 2013, giving effect to the
making of the Loans and (d) three-year projected financial statements (including
balance sheets and statements of income and cash flow) of the Company and its
Subsidiaries prepared on an annual basis, all in form and substance satisfactory
to the Administrative Agent and certified by the chief financial officer of the
Company that (i) with respect to the audited and unaudited financial statements,
they fairly present the financial condition of the Company and its Subsidiaries
as of the dates indicated, (ii) with respect to the audited and unaudited
financial statements, they fairly present the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year end adjustments and (ii) with respect to the pro forma
balance sheet and the projections, were prepared in good faith based upon
reasonable assumptions.



      Section 3.2 No Change.

Since December 31, 2012, there has been no development or event which,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.



      Section 3.3 Corporate Existence; Compliance with Law.

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization (to the extent
applicable under such laws), (b) has the requisite power and authority and the
legal right to own and operate all its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified to conduct business and in good standing (to the extent
applicable) under the laws of (i) the jurisdiction of its organization, (ii) the
jurisdiction where its chief executive office is located and (iii) each other
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that the
failure to so qualify or be in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
business or operations of the Credit Parties and their Subsidiaries in such
jurisdiction and (d) is in compliance with all Requirements of Law, government
permits and government licenses except to the extent that the failure to comply
therewith could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The jurisdictions in which the Credit Parties as
of the Closing Date are organized and qualified to do business are described on
Schedule 3.3.



      Section 3.4 Corporate Power; Authorization; Enforceable Obligations.

Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company or corporate action to authorize
the execution, delivery and performance by it of the Credit Documents to which
it is party. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or with the execution, delivery or
performance of any Credit Document by the Credit Parties (other than those that
have been obtained) or with the validity or enforceability of any Credit
Document against the Credit Parties (except such filings as are necessary in
connection with the perfection of the Liens created by such Credit Documents).
Each Credit Document to which it is a party has been duly executed and delivered
on behalf of each Credit Party. Each Credit Document to which it is a party
constitutes a legal, valid and binding obligation of each Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).



      Section 3.5 No Legal Bar; No Default.

The execution, delivery and performance of the Credit Documents, the borrowings
thereunder and the use of the proceeds of the Loans will not violate any
material Requirement of Law or any material Contractual Obligation of any Credit
Party (except those as to which waivers or consents have been obtained), and
will not result in, or require, the creation or imposition of any Lien on any
Credit Party’s properties or revenues pursuant to any Requirement of Law or
Contractual Obligation other than the Liens arising under or contemplated in
connection with the Credit Documents. No Credit Party is in default under or
with respect to any of its Contractual Obligations to the extent such default
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.



      Section 3.6 No Material Litigation.

No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the best knowledge of the Credit Parties, threatened by or against any Credit
Party or any of its Subsidiaries or against any of its or their respective
properties or revenues (a) with respect to the Credit Documents or any Loan or
any of the transactions contemplated hereby, or (b) which would, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.



      Section 3.7 Investment Company Act.

No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is a subject to regulation under the Federal Power
Act, the Interstate Commerce Act, or any federal or state statute or regulation
limiting its ability to incur the Credit Party Obligations.



      Section 3.8 Margin Regulations.

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would be
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect. The Credit Parties and their Subsidiaries are not engaged,
principally or as one of their important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
within the respective meanings of each of such terms under Regulation U. The
Credit Parties and their Subsidiaries shall not engage in any activities,
including the purchase of Margin Stock, which would result in a violation of
Regulation U.



      Section 3.9 ERISA.

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred resulting in any liability that has remained
underfunded, and no Lien in favor of the PBGC or a Plan has arisen, during such
five year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits. Neither any Credit Party nor any Commonly Controlled
Entity is currently subject to any liability for a complete or partial
withdrawal from a Multiemployer Plan.



      Section 3.10 Environmental Matters.

Except for matters that could not be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect:

(a) The facilities and properties owned, leased or operated by the Credit
Parties or any of their Subsidiaries (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) could give rise to liability under, any
Environmental Law.

(b) The Properties and all operations of the Credit Parties and/or their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, with all applicable Environmental Laws, and there is
no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).

(c) Neither the Credit Parties nor their Subsidiaries have received any written
or actual notice of violation, alleged violation, non compliance, liability or
potential liability with respect to environmental matters or Environmental Laws
regarding any of the Properties or the Business, nor does the Credit Parties and
their Subsidiaries have knowledge or reason to believe that any such notice will
be received or is being threatened.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under any Environmental Law, and no Materials of
Environmental Concern have been generated, treated, stored or disposed of at, on
or under any of the Properties in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Credit Parties and their Subsidiaries, threatened,
under any Environmental Law to which any Credit Party or any Subsidiary is or
will be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business.

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Credit Party or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws.



      Section 3.11 Purpose of Loans.

The proceeds of the Extensions of Credit shall be used by the Borrowers solely
(a) refinance certain existing Indebtedness of the Credit Parties, (b) to pay
any fees and expenses in connection with the Credit Agreement, (c) to repurchase
Capital Stock of the Company to the extent permitted by Section 6.10 and (d) to
provide for the working capital and general corporate or limited liability
company requirements of the Borrowers and their Subsidiaries (including capital
expenditures and Permitted Acquisitions).



      Section 3.12 Subsidiaries.

Set forth on Schedule 3.12 is a complete and accurate list, as of the Closing
Date or the date Schedule 3.12 was last updated in accordance with the terms of
Section 5.2(b), as applicable, of all Subsidiaries of the Credit Parties.
Information on the attached Schedule includes the following: (a) the number of
shares of each class of Capital Stock or other equity interests outstanding;
(b) the number and percentage of outstanding shares of each class of Capital
Stock owned by the Company or any of its Subsidiaries; and (c) the number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and similar rights. The outstanding Capital Stock and other equity
interests of all such Subsidiaries is validly issued, fully paid and non
assessable and is owned free and clear of all Liens (other than those arising
under or contemplated in connection with the Credit Documents). The Company may
update Schedule 3.12 from time to time by providing a replacement Schedule 3.12
to the Administrative Agent.



      Section 3.13 Ownership.

Each of the Credit Parties and its Subsidiaries has good and marketable title to
all of its material assets, or if any material Property is leased by such Credit
Party or any of its Subsidiaries, such Person has a valid leasehold interest
enforceable against the lessor of such material Property in accordance with the
terms of such lease, and none of such material assets is subject to any Lien
other than Permitted Liens.



      Section 3.14 Indebtedness.

Except as otherwise permitted under Section 6.1, the Credit Parties and their
Subsidiaries have no Indebtedness.



      Section 3.15 Taxes.

Each of the Credit Parties and their Subsidiaries has filed, or caused to be
filed, all material tax returns (federal, state, local and foreign) required to
be filed and paid (a) all material amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes (i) that are not yet delinquent or (ii) that are being contested in good
faith and by proper proceedings, and against which adequate reserves are being
maintained in accordance with GAAP. None of the Credit Parties and their
Subsidiaries is aware as of the Closing Date of any proposed material tax fine
or penalty against it or any of its Subsidiaries.



      Section 3.16 Intellectual Property.

Each of the Credit Parties and their Subsidiaries owns, or has the legal right
to use, all Intellectual Property, tradenames, technology, know how and
processes necessary for each of them to conduct its business as currently
conducted in all material respects. Set forth on Schedule 3.16 is a list, as of
the Closing Date or the date Schedule 3.16 was last updated in accordance with
the terms of Section 5.2(b), as applicable, of all registered Intellectual
Property owned by each of the Credit Parties and their Subsidiaries or with
respect to which a Credit Party or any of its Subsidiaries has been granted a
license. Except as provided on Schedule 3.16, as of the Closing Date or the date
Schedule 3.16 was last updated in accordance with the terms of Section 5.2(b),
as applicable, no claim that could reasonably be expected to have a Material
Adverse Effect has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor do the Credit Parties or
any of their Subsidiaries know of any such material claim, and, to the knowledge
of the Credit Parties and their Subsidiaries, the use of such Intellectual
Property by the Credit Parties or any of their Subsidiaries does not infringe on
the rights of any Person to the extent that such use could reasonably be
expected to have a Material Adverse Effect.



      Section 3.17 Solvency.

The fair saleable value of the assets of the Company and of the Company and its
Subsidiaries taken as a whole, measured on a going concern basis, exceeds all
probable liabilities of the Company and the Company and its Subsidiaries taken
as a whole, including those to be incurred pursuant to this Credit Agreement.
Each of the Company and the Foreign Borrower (a) does not have unreasonably
small capital in relation to the business in which it is or proposes to be
engaged or (b) has not incurred, or believes that it will incur after giving
effect to the transactions contemplated by this Credit Agreement, debts beyond
its ability to pay such debts as they become due. The Credit Parties taken as a
whole (i) do not have unreasonably small capital in relation to the business in
which they are or propose to be engaged or (ii) have not incurred, or believe
that they will incur after giving effect to the transactions contemplated by
this Credit Agreement, debts beyond their ability to pay such debts as they
become due. In executing the Credit Documents and consummating the transactions
contemplated thereby, none of the Credit Parties intends to hinder, delay or
defraud either present or future creditors or other Persons to which one or more
of the Credit Parties is or will become indebted.



      Section 3.18 Investments.

All Investments of each of the Credit Parties and their Subsidiaries are
Permitted Investments.



      Section 3.19 Location of Collateral.

Set forth on Schedule 3.19(a) is a list of all Properties of the Credit Parties
and their Subsidiaries as of the Closing Date with street address, county and
state where located. Set forth on Schedule 3.19(b) is a list of all locations
where any tangible personal property of the Credit Parties and their
Subsidiaries is located as of the Closing Date, including county and state where
located. Set forth on Schedule 3.19(c) is the state of incorporation or
organization, the chief executive office and the principal place of business of
each of the Credit Parties and their Subsidiaries as of the Closing Date.



      Section 3.20 No Burdensome Restrictions.

None of the Credit Parties and their Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.



      Section 3.21 Brokers’ Fees.

None of the Credit Parties and their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Credit
Documents other than the closing and other fees payable pursuant to this Credit
Agreement and the as set forth in the Fee Letter.



      Section 3.22 Labor Matters.

Except as set forth on Schedule 3.22 hereto, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Credit Parties
as of the Closing Date or the date Schedule 3.22 was last updated in accordance
with the terms of Section 5.2(b), as applicable. None of the Credit Parties and
their Subsidiaries (a) has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the last five years or (b) has knowledge
of any potential or pending strike, walkout or work stoppage which, in either
case, could reasonably be expected to have a Material Adverse Effect. Other than
as set forth on Schedule 3.22, no material unfair labor practice complaint is
pending against any Credit Party as of the Closing Date or the date
Schedule 3.22 was last updated in accordance with the terms of Section 5.2(b),
as applicable.



      Section 3.23 Security Documents.

The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby. Except as set forth in the Security
Documents, such security interests and Liens are currently (or will be, upon
(a) the filing of appropriate financing statements with the Secretary of State
of the state of incorporation for each Credit Party, the filing of appropriate
assignments or notices with the United States Patent and Trademark Office and
the United States Copyright Office, and the recordation of the applicable
Mortgage Instruments, in each case in favor of the Administrative Agent, on
behalf of the Lenders, (b) the Administrative Agent obtaining Control (as
defined in the Security Agreement) over those items of Collateral in which a
security interest is perfected through Control and (c) with respect to the
Foreign Pledge Documents, providing such notifications and making such filings
and registrations as are required under applicable law) perfected security
interests and Liens, prior to all other Liens other than Permitted Liens.



      Section 3.24 Accuracy and Completeness of Information.

All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent, the Arranger or any Lender for purposes of or in
connection with this Credit Agreement or any other Credit Document, or any
transaction contemplated hereby or thereby, is or will be true and accurate in
all material respects and not incomplete by omitting to state any material fact
necessary to make such information not misleading. As of the Closing Date, there
is no fact now known to any Credit Party or any of its Subsidiaries which,
individually or in the aggregate, has, or could reasonably be expected to have,
a Material Adverse Effect, which fact has not been set forth herein, in the
financial statements of the Company and its Subsidiaries furnished to the
Administrative Agent and the Lenders, or in any certificate, opinion or other
written statement made or furnished by any Credit Party to the Administrative
Agent and the Lenders.



      Section 3.25 Material Contracts.

As of the Closing Date, the Credit Parties are not party to any Material
Contract. The Company may update Schedule 3.25 from time to time by providing a
replacement Schedule 3.25 to the Administrative Agent.



      Section 3.26 Insurance.

The present insurance coverage of the Credit Parties and their Subsidiaries is
outlined as to carrier, policy number, expiration date, type and amount on
Schedule 3.26 and such insurance coverage complies the requirements set forth in
Section 5.5(b).



      Section 3.27 Anti-Terrorism Laws.

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act (as defined in Section 9.18). None of the Credit
Parties (i) is a blocked person described in section 1 of the Anti-Terrorism
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.



      Section 3.28 Compliance with OFAC Rules and Regulations.

None of the Credit Parties or their Subsidiaries or their respective Affiliates
are, nor, to the knowledge of the Company, are any of their respective officers,
directors or employees (i) a Sanctioned Person, (ii) has more than 15% of its
assets in Sanctioned Countries, or (iii) derives more than 15% of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Extension of Credit
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country. Each of the Credit Parties has implemented and maintains
in effect policies and procedures designed to ensure compliance by such Credit
Party and its respective directors, officers, employees and, in connection with
its dealings with any Credit Party, its agents, with Anti-Corruption Laws and
applicable Sanctions. The Credit Parties and their Subsidiaries and their
respective officers, directors and employees, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects, except
to the extent noncompliance could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.



      Section 3.29 Directors; Capitalization.

Set forth on Schedule 3.29 is a list of the directors of the Company’s board of
directors as of the Closing Date. As of the Closing Date, the capitalization of
the Company shall be as set forth on Schedule 3.29.



      Section 3.30 Compliance with FCPA.

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties and their Subsidiaries has made
a payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

ARTICLE IV.
CLOSING CONDITIONS



      Section 4.1 Conditions to Closing Date and Initial Revolving Loans.

The obligation of each Lender to make the initial Revolving Loans on the Closing
Date is subject to the satisfaction of the following conditions precedent:

(a) Credit Documents. Each of the Credit Documents shall have been duly executed
and delivered by the respective parties thereto, shall be in full force and
effect and shall be in form and substance satisfactory to each of the Lenders.
The Administrative Agent (or its counsel) shall have received (including by
telecopy or electronic transmission) a fully executed copy of each such Credit
Document.

(b) Authority Documents. The Administrative Agent shall have received the
following:

(i) Articles of Incorporation. Copies of the articles of incorporation or other
charter documents (or the foreign equivalent, if any), as applicable, of each
Credit Party certified (A) by a secretary, assistant secretary or authorized
board member(s) of such Credit Party (pursuant to a secretary’s certificate in
substantially the form of Schedule 4.1(b) attached hereto) as of the Closing
Date to be true and correct and in force and effect as of such date, and (B) to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state of its incorporation or organization, as applicable.

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body and, to the extent applicable, the general meeting of shareholders
of each Credit Party approving and adopting the Credit Documents, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary, assistant secretary or authorized board
member(s) of such Credit Party (pursuant to a secretary’s certificate in
substantially the form of Schedule 4.1(b) attached hereto) as of the Closing
Date to be true and correct and in force and effect as of such date.

(iii) Bylaws. A copy of the bylaws or comparable operating agreement (or the
foreign equivalent, if any) of each Credit Party certified by a secretary,
assistant secretary or authorized board member(s) of such Credit Party (pursuant
to a secretary’s certificate in substantially the form of Schedule 4.1(b)
attached hereto) as of the Closing Date to be true and correct and in force and
effect as of such date.

(iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party (to the extent applicable under the
laws of its jurisdiction of organization) certified as of a recent date by the
appropriate Governmental Authorities of its jurisdiction of organization and
each other state in which the failure to so qualify and be in good standing
could reasonably be expected to have a Material Adverse Effect on the business
or operations of the Credit Parties and their Subsidiaries in such state.

(v) Incumbency. An incumbency certificate (or the foreign equivalent) of each
Credit Party certified by a secretary, assistant secretary or authorized board
member(s) (pursuant to a secretary’s certificate in substantially the form of
Schedule 4.1(b) attached hereto) to be true and correct as of the Closing Date.

(c) Legal Opinions of Counsel. The Administrative Agent shall have received
(i) a signed opinion of Wilmer Cutler Pickering Hale and Dorr LLP, U.S. counsel
to the Credit Parties (which shall include, without limitation, opinions with
respect to the due organization and valid existence of each US Credit Party,
opinions as to perfection of the Liens granted to the Administrative Agent
pursuant to the US Pledge Agreement and the Security Agreement and opinions as
to the non-contravention of the US Credit Parties’ organizational documents and
Material Contracts (if any)), (ii) a signed opinion of AMMC Law S.A., Luxembourg
counsel to Lionbridge Luxembourg S.à.r.l. (which shall include, without
limitation, opinions with respect to the due organization and valid existence of
Lionbridge Luxembourg S.à.r.l., opinions as to the non-contravention of
Lionbridge Luxembourg S.à.r.l.’s organizational documents), and (iii) a signed
opinion of A&L Goodbody, Irish counsel to the Administrative Agent (which shall
include, without limitation, opinions with respect to the due organization and
valid existence of the Foreign Borrower and Lionbridge International, opinions
as to perfection of the Liens granted to the Administrative Agent pursuant to
the Foreign Pledge Agreements and the Foreign Pledge Documents and opinions as
to the non-contravention of the Foreign Borrower’s and Lionbridge
International’s organizational documents). Each opinion delivered pursuant to
this Section 4.1(c) shall be addressed to the Administrative Agent and the
Lenders and be in form and substance acceptable to the Administrative Agent.

(d) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

(i) (A) searches of Uniform Commercial Code filings (or the foreign equivalent)
in the jurisdiction of the chief executive office of each Credit Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Lenders’ security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens and (B) tax lien, judgment and
pending litigation searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;

(iii) completed UCC financing statements (or foreign equivalent) for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Lenders’ security interest in the Collateral;

(iv) with respect to the stock or membership certificates, if any, evidencing
the Capital Stock pledged to the Administrative Agent pursuant to the Pledge
Agreements, duly executed in blank undated stock or transfer powers; and

(v) duly executed consents as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Lenders’ security interest in the Collateral.

(e) Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies or
certificates of insurance evidencing liability, casualty, property and business
interruption insurance meeting the requirements set forth herein or in the
Security Documents. The Administrative Agent shall be named as loss payee and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Administrative Agent, that it
will give thirty (30) days prior written notice before any such policy or
policies shall be altered or cancelled.

(f) Projections. The Administrative Agent shall have received projections
covering the Company and its Subsidiaries on a consolidated basis for the period
through December 31, 2015.

(g) Officer’s Certificates. The Administrative Agent shall have received a
certificate executed by a Responsible Officer of the Company as of the Closing
Date stating that immediately after giving effect to this Credit Agreement
(including the initial Extensions of Credit hereunder) and the other Credit
Documents and all the transactions contemplated therein or thereby to occur on
such date, (A) no Default or Event of Default exists, (B) all representations
and warranties contained herein and in the other Credit Documents (1) that
contain a materiality qualification are true and correct and (2) that do not
contain a materiality qualification are true and correct in all material
respects.

(h) Account Designation Letter. The Administrative Agent shall have received the
executed Account Designation Letter in the form of Schedule 1.1-1 hereto.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing with respect to the Revolving Loans to be made on the Closing Date.

(j) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Company as
to the financial condition, solvency and related matters of each Credit Party,
in each case after giving effect to the initial Extensions of Credit under the
Credit Documents, in substantially the form of Schedule 4.1(j) hereto.

(k) Litigation. There shall not exist any material pending or, to the Company’s
knowledge, overtly threatened litigation, investigation, bankruptcy or
insolvency, injunction, order or claim affecting or relating to, or seeking to
enjoin, restrain, restrict, set aside or prohibit, impose material conditions
upon or obtain substantial damages from or in respect of, any Credit Party or
any of its Subsidiaries, this Agreement and the other Credit Documents, that has
had or could reasonably be expected to have a Material Adverse Effect and has
not been settled, dismissed, vacated, discharged or terminated prior to the
Closing Date.

(l) Bankruptcy. There shall be no bankruptcy or insolvency proceedings with
respect to the Company or any of its Subsidiaries.

(m) Consents. The Administrative Agent shall have received evidence that all
governmental, shareholder and material third party consents and approvals
necessary in connection with this Credit Agreement and the other Credit
Documents and the financings and other transactions contemplated hereby have
been obtained.

(n) Compliance with Laws. The financings and other transactions contemplated
hereby shall be in compliance with all applicable laws and regulations
(including all applicable securities and banking laws, rules and regulations).

(o) Material Adverse Effect. There shall have been no event and there shall
exist no condition or state of facts that has had, or could reasonably be
expected to have, a Material Adverse Effect, since June 30, 2013.

(p) Financial Statements. The Administrative Agent shall have received copies of
the financial statements referred to in Section 3.1 hereof, each in form and
substance satisfactory to it.

(q) Fees. The Administrative Agent and the Lenders shall have received all fees,
if any, owing pursuant to the Fee Letter and Section 2.5.

(r) Corporate Structure. The number of shares of each class of Capital Stock
issued and outstanding and the ownership thereof of the Credit Parties and their
Subsidiaries as of the Closing Date shall be as described in Schedule 3.12 and
Schedule 3.29.

(s) Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by the Company that sets forth information required by the Patriot Act
including, without limitation, the identity of the Company, the name and address
of the Company and other information that will allow the Administrative Agent or
any Lender, as applicable, to identify such Company in accordance with the
Patriot Act.



      Section 4.2 Conditions to All Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein, in the Security Documents or which are contained in
any certificate furnished at any time under or in connection herewith shall be
true and correct on and as of the date of such Extension of Credit as if made on
and as of such date, except to the extent such representations and warranties
were expressly made only as of a specific date.

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Credit Agreement.

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal Dollar Amount (determined as of the most
recent Revaluation Date) of outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations shall not exceed the Revolving Committed
Amount, (ii) the LOC Obligations shall not exceed the LOC Committed Amount and
(iii) the Swingline Loans shall not exceed the Swingline Committed Amount.

(d) Additional Conditions to Revolving Loans. If a Revolving Loan is requested,
all conditions set forth in Section 2.1 shall have been satisfied.

(e) Additional Conditions to Letters of Credit. If the issuance of a Letter of
Credit is requested, all conditions set forth in Section 2.2 shall have been
satisfied.

(f) Additional Conditions to Swingline Loans. If a Swingline Loan is requested,
all conditions set forth in Section 2.3 shall have been satisfied.

(g) Additional Conditions to Increase of Facility. If an Increase of the
Revolving Commitment is requested, all conditions set forth in Section 2.4 shall
have been satisfied.

Each request for an Extension of Credit and each acceptance by the Company of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (g), as applicable,
have been satisfied.

ARTICLE V.
AFFIRMATIVE COVENANTS

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations (excluding any continuing obligations under any Secured
Hedging Agreements, pooling agreements or cash management agreements) and all
other amounts owing to the Administrative Agent or any Lender hereunder are paid
in full, the Credit Parties shall, and shall cause each of their Subsidiaries
(other than in the case of Sections 5.1 or 5.2 hereof), to:



      Section 5.1 Financial Statements.

Furnish to the Administrative Agent and each of the Lenders:

(a) Annual Financial Statements. As soon as available and in any event no later
than the earlier of (i) to the extent applicable, the date the Company is
required by the SEC to deliver its Form 10-K for any fiscal year of the Company
and (ii) ninety (90) days after the end of each fiscal year of the Company, a
copy of the consolidated and consolidating balance sheet of the Company and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated and consolidating statements of income and retained earnings and of
cash flows of the Company and its consolidated Subsidiaries for such year, which
in the case of the consolidated statements shall be audited by a firm of
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Administrative Agent, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification indicating that
the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification;

(b) Quarterly Financial Statements. As soon as available and in any event no
later than the earlier of (i) to the extent applicable, the date the Company is
required by the SEC to deliver its Form 10-Q for any fiscal quarter of the
Company and (ii) forty-five (45) days after the end of each fiscal quarter of
the Company, a copy of the consolidated and consolidating balance sheet of the
Company and its consolidated Subsidiaries as at the end of such period and
related consolidated and consolidating statements of income and retained
earnings and of cash flows for the Company and its consolidated Subsidiaries for
such quarterly period and for the portion of the fiscal year ending with such
period, in each case setting forth in comparative form consolidated figures for
the corresponding period or periods of the preceding fiscal year (subject to
normal recurring year end audit adjustments); and

(c) Annual Operating Budget and Cash Flow. As soon as available, but in any
event within thirty (30) days prior to the end of each fiscal year, a copy of
the detailed annual operating budget or plan including cash flow projections of
the Company and its Subsidiaries for the next four fiscal quarter period
prepared on a quarterly basis, in form and detail reasonably acceptable to the
Administrative Agent and the Lenders, together with a summary of the material
assumptions made in the preparation of such annual budget or plan;

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring year
end audit adjustments) and to be prepared in reasonable detail and, in the case
of the annual and quarterly financial statements provided in accordance with
subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.

Reports and documents required to be delivered to the Lenders pursuant to
Sections 5.1 and 5.2 shall be deemed delivered upon the delivery of such reports
and documents electronically to the Administrative Agent in a format that will
allow such reports and documents to be posted to Intralinks or other electronic
medium accessible to the Lenders and reasonably acceptable to the Administrative
Agent, or, in the case of materials filed and reasonably accessible to the
Lenders and the Administrative Agent with the SEC, upon notice to the
Administrative Agent of such filing; provided, that if any Lender shall request
a printed copy of any such report or document, the Company shall promptly
provide such printed copies to such Lender.



      Section 5.2 Certificates; Other Information.

Furnish to the Administrative Agent and each of the Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer’s knowledge, each of the Credit
Parties during such period observed or performed in all material respects all of
its covenants and other agreements, and satisfied in all material respects every
condition, contained in this Credit Agreement to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and such
certificate shall include the calculations in reasonable detail required to
indicate compliance with Section 5.9 as of the last day of such period;

(b) concurrently with or prior to the delivery of the financial statements
referred to in Sections 5.1(a) and 5.1(b) above, (i) an updated copy of
Schedule 3.12 if the Company or any other Credit Party has formed or acquired a
new Subsidiary since the Closing Date or since Schedule 3.12 was last updated,
as applicable, (ii) an updated copy of Schedule 3.16 if the Company or any other
Credit Party has registered, applied for registration of, acquired or otherwise
obtained ownership of any new Intellectual Property since the Closing Date or
since Schedule 3.16 was last updated, as applicable, (iii) an updated copy of
Schedule 3.22 if the Company or any other Credit Party has entered into any new
collective bargaining agreement or Multiemployer Plan or if any new unfair labor
practice complaint has been filed against the Company or any other Credit Party
since Schedule 3.22 was last updated and (iv) an updated copy of Schedule 3.25
if any new Material Contract has been entered into since the Closing Date or
since Schedule 3.25 was last updated, as applicable, together with a copy of
each new Material Contract; and

(c) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.



      Section 5.3 Payment of Taxes.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) its material taxes (Federal, state, local and any other taxes)
that, if unpaid, would result in Liens on the Collateral prior in rank to the
Liens of the Administrative Agent and (b) any material additional costs that are
imposed as a result of any failure to so pay, discharge or otherwise satisfy
such taxes, except, in each case, when the amount or validity of any such taxes
is currently being contested in good faith by appropriate proceedings, reserves,
if applicable, in conformity with GAAP with respect thereto have been provided
on the books of the Credit Parties and no foreclosure action has been commenced
by a Governmental Authority with respect thereto.



      Section 5.4 Conduct of Business and Maintenance of Existence.

(a) Continue to engage in business of the same general type as now conducted by
it on the Closing Date and preserve, renew and keep in full force and effect its
corporate existence; (b) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business; (c) comply in all material respects with all Contractual Obligations;
and (d) comply with all Requirements of Law applicable to it, except, in the
case of clauses (b), (c) and (d) above, to the extent that failure to comply
therewith could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.



      Section 5.5 Maintenance of Property; Insurance.

(a) Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted);

(b) Maintain with financially sound and reputable insurance companies liability,
casualty, property and business interruption insurance (including, without
limitation, insurance with respect to its tangible Collateral) in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies engaged in the same or a similar business; and
furnish to the Administrative Agent, upon the request of the Administrative
Agent, full information as to the insurance carried. The Administrative Agent
shall be named as loss payee or mortgagee, as its interest may appear, and/or
additional insured with respect to any such casualty, property and liability
insurance, as applicable, and each provider of any such insurance shall agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled, and such policies shall provide
that no act or default of the Credit Parties or any of their Subsidiaries or any
other Person shall affect the rights of the Administrative Agent or the Lenders
under such policy or policies. The insurance coverage of the Credit Parties and
their Subsidiaries as of the Closing Date is outlined as to carrier, policy
number, expiration date, type and amount on Schedule 3.26; and

(c) In case of any material loss, damage to or destruction of the Collateral of
any Credit Party or any part thereof, such Credit Party shall promptly give
written notice thereof to the Administrative Agent generally describing the
nature and extent of such damage or destruction.



      Section 5.6 Inspection of Property; Books and Records; Discussions.

Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired, and to discuss the business, operations, properties and financial
and other condition of the Company and its Subsidiaries with officers and
employees of the Company and its Subsidiaries and with its independent certified
public accountants; provided, that so long as no Event of Default has occurred
and is continuing, the Credit Parties shall only be required to pay the fees and
expenses of the Administrative Agent and any Lender for one such inspection by
such Person in any fiscal year.



      Section 5.7 Notices.

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

(a) promptly, but in any event within two (2) Business Days after any Credit
Party knows or has reason to know thereof, the occurrence of any Default or
Event of Default;

(b) promptly, (i) any default or event of default by the Company or any of its
Subsidiaries under any Material Contract and (ii) any material default or
material event of default by a third party under any Material Contract;

(c) promptly, any litigation, or any investigation or proceeding known to any
Credit Party (i) affecting any Credit Party or any of their Subsidiaries which,
if adversely determined, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $1,000,000, (ii) affecting or with respect to this Credit Agreement, any
other Credit Document or any security interest or Lien created thereunder or
(iii) involving an environmental claim or potential liability under
Environmental Laws which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect;

(d) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party which could reasonably be
expected to have a Material Adverse Effect;

(e) any attachment, judgment, lien, levy or order exceeding $1,000,000 that may
be assessed against or threatened against any Credit Party other than Permitted
Liens;

(f) as soon as possible and in any event within thirty (30) days after any
Credit Party knows or has reason to know thereof: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or any
Credit Party, any Commonly Controlled Entity or any Multiemployer Plan, with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of, any Plan;

(g) promptly, any notice of any material violation received by any Credit Party
from any Governmental Authority including, without limitation, any notice of
material violation of Environmental Laws; and

(h) promptly, any other development or event which could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Company shall
specify that such notice is a Default or Event of Default notice on the face
thereof.



      Section 5.8 Environmental Laws.

Except for matters that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws;

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings; and

(c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or any of their Subsidiaries
or the Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor. The agreements in this paragraph shall survive
repayment of the Credit Party Obligations and all other amounts payable
hereunder and termination of the Commitments and the Credit Documents.



      Section 5.9 Financial Covenants.

Comply with the following financial covenants:

(a) Leverage Ratio. The Leverage Ratio, as of the last day of each fiscal
quarter of the Company for the four consecutive fiscal quarters then ending,
shall be less than or equal to 3.00 to 1.0.

(b) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the last
day of each fiscal quarter of the Company for the four consecutive fiscal
quarters then ending, shall be greater than or equal to 1.25 to 1.0.

The parties hereto acknowledge and agree that, for purposes of all calculations
made in determining compliance for any applicable period with the financial
covenants set forth in this Section 5.9, (i) after consummation of any Permitted
Acquisition, (A) income statement items and other balance sheet items (whether
positive or negative) attributable to the Target acquired in such transaction
shall be included in such calculations to the extent relating to such applicable
period, subject to adjustments mutually acceptable to the Company and the
Required Lenders, and (B) Indebtedness of a Target which is retired in
connection with a Permitted Acquisition shall be excluded from such calculations
and deemed to have been retired as of the first day of such applicable period
and (ii) after any asset disposition permitted by Section 6.4(a)(vi), (A) income
statement items and other balance sheet items (whether positive or negative)
attributable to the Property disposed of shall be excluded in such calculations
to the extent relating to such applicable period, subject to adjustments
mutually acceptable to the Company and the Required Lenders and (B) Indebtedness
that is repaid with the proceeds of such asset disposition shall be excluded
from such calculations and deemed to have been repaid as of the first day of
such applicable period.



      Section 5.10 Additional Subsidiary Guarantors.

If at any time (i) any Domestic Subsidiary which is not a US Guarantor (each an
“Excluded US Subsidiary”) shall individually generate more than two and one-half
percent (2.5%) of Consolidated Revenues for the period of four consecutive
fiscal quarters ending as of the end of the immediately preceding fiscal quarter
on a pro forma basis or (ii) all Excluded US Subsidiaries shall, collectively,
generate more than five percent (5%) of Consolidated Revenues for the period of
four consecutive fiscal quarters ending as of the end of the immediately
preceding fiscal quarter on a pro forma basis, then in either case the Credit
Parties will (A) within 30 days thereafter (or such extended period of time as
agreed to by the Administrative Agent) (1) cause one or more Excluded US
Subsidiaries to become a US Guarantor by execution of a Joinder Agreement, such
that immediately after its (or their) joinder as a US Guarantor, the remaining
Excluded US Subsidiaries shall not, individually or collectively, exceed the
threshold requirements set forth in clauses (i) and (ii) above, and (2) deliver
with each Joinder Agreement substantially the same documentation required
pursuant to Sections 4.1(b)-(e) and 5.12 and such other documents or agreements
as the Administrative Agent may reasonably request. The Credit Party Obligations
of the Company shall be secured by, among other things, a first priority
perfected security interest in the Collateral of such new US Guarantor and a
pledge of 100% of the Capital Stock of such new US Guarantor and its Domestic
Subsidiaries and 65% of the voting Capital Stock and 100% of the non-voting
Capital Stock of its first-tier Foreign Subsidiaries.



      Section 5.11 Compliance with Law.

Comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
Property if noncompliance with any such law, rule, regulation, order or
restriction could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Maintain in effect and enforce policies
and procedures designed to ensure compliance by the Credit Parties and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.



      Section 5.12 Pledged Assets.

(a) Cause each Credit Party’s Collateral (other than real property) to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent (subject in each case to Permitted Liens) pursuant to the
terms and conditions of the Security Documents or such other security documents
(including foreign security documents) as the Administrative Agent shall
reasonably request.

(b) From and after the Closing Date, in the event that (i) any US Credit Party
acquires a fee interest in real property or (ii) at the time any Person becomes
a US Credit Party, such Person owns or holds a fee interest in real property,
the Company will promptly notify the Administrative Agent of that fact and the
applicable US Credit Party shall deliver to the Administrative Agent with
respect to any such real property located in the United States, within 45 days
after such acquisition or the time such Person becomes a US Credit Party (or
such longer period of time as may be agreed to by the Administrative Agent), a
Mortgage Instrument, title report, Mortgage Policy, flood hazard determination
and such other documentation as the Administrative Agent may require (including,
without limitation, a flood insurance policy, survey, environmental report,
appraisal and zoning letter), each in form and substance reasonably satisfactory
to the Administrative Agent.



      Section 5.13 Covenants Regarding Patents, Trademarks and Copyrights.

(a) Notify the Administrative Agent quarterly if it knows that any application,
letters patent or registration relating to any Patent, Patent License, Trademark
or Trademark License of the Credit Parties material to the business of such
Credit Party will become abandoned, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court) regarding any Credit Party’s ownership of any
Patent or Trademark material to the business of such Credit Party, its right to
patent or register the same, or to enforce, keep and maintain the same, or its
rights under any Patent License or Trademark License material to the business of
such Credit Party.

(b) Notify the Administrative Agent quarterly after it knows of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in any court)
regarding any Copyright or Copyright License of the Credit Parties material to
the business of such Credit Party, whether (i) such Copyright or Copyright
License may become invalid or unenforceable prior to its expiration or
termination, or (ii) any Credit Party’s ownership of such Copyright, its right
to register the same or to enforce, keep and maintain the same, or its rights
under such Copyright License, may become affected.

(c) (i) Notify the Administrative Agent quarterly of any filing by any Credit
Party, either itself or through any agent, employee, licensee or designee, of
any application for registration of any Intellectual Property with the United
States Copyright Office or United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof.

(ii) Concurrently with the delivery of quarterly and annual financial statements
of the Company pursuant to Section 5.1 hereof, provide the Administrative Agent
and its counsel a complete and correct list of all Intellectual Property owned
by or licensed to the Credit Parties that have not been set forth as annexes of
such documents and instruments showing all filings and recordings for the
protection of the security interest of the Administration Agent therein pursuant
to the agreements of the United States Patent and Trademark Office or the United
States Copyright Office.

(iii) Upon the reasonable request of the Administrative Agent, execute and
deliver any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in the Intellectual Property and the general
intangibles referred to in clauses (i) and (ii) to the extent owned or licensed
by US Credit Parties, including, without limitation, the goodwill of the
Company, relating thereto or represented thereby (or such other Intellectual
Property or the general intangibles relating thereto or represented thereby as
the Administrative Agent may reasonably request).

(d) Take all necessary actions, including, without limitation, in any proceeding
before the United States Patent and Trademark Office or the United States
Copyright Office, to maintain each item of Intellectual Property of the Company
or any other Credit Party necessary and material to the business of such Person,
including, without limitation, payment of maintenance fees, filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings.

(e) In the event that any Credit Party becomes aware that any Intellectual
Property material to its business is infringed, misappropriated or diluted by a
third party in any material respect, notify the Administrative Agent promptly
after it learns thereof and shall promptly take such actions as such Credit
Party, shall reasonably deem appropriate under the circumstances to protect such
Intellectual Property.



      Section 5.14 Deposit Accounts.

The US Credit Parties’ main operating cash accounts shall be maintained at HSBC
or as otherwise designated by HSBC, provided that, in each case, HSBC offers
pricing, operational capabilities and other terms competitive with other
potential providers. Upon the occurrence and during the continuance of an Event
of Default, deliver Deposit Account Control Agreements satisfactory to the
Administrative Agent with respect to each deposit account of the US Credit
Parties, to the extent such Deposit Account Control Agreements may be obtained
using commercially reasonable efforts; provided, if any Deposit Account Control
Agreement is not so obtained, the US Credit Parties will take such action with
respect to the applicable deposit account as the Administrative Agent may
reasonably request.



      Section 5.15 Further Assurances.

Upon the request of the Administrative Agent, promptly perform or cause to be
performed any and all acts and execute or cause to be executed any and all
documents for filing under the provisions of the UCC or any other Requirement of
Law which are necessary or advisable to maintain in favor of the Administrative
Agent, for the benefit of the Lenders, Liens on the Collateral that are duly
perfected in accordance with the requirements of, or the obligations of the
Credit Parties under, the Credit Documents and all applicable Requirements of
Law.

ARTICLE VI.
NEGATIVE COVENANTS

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations (excluding any continuing obligations under any Secured
Hedging Agreements, pooling agreements or cash management agreements) and all
other amounts owing to the Administrative Agent or any Lender hereunder are paid
in full, that:



      Section 6.1 Indebtedness.

The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness arising or existing under this Credit Agreement and the other
Credit Documents;

(b) Indebtedness of the Credit Parties and their Subsidiaries existing as of the
Closing Date as referenced in the financial statements referenced in Section 3.1
(and set out more specifically in Schedule 6.1(b)) hereto and renewals,
refinancings or extensions thereof in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension;

(c) Indebtedness of the Credit Parties and their Subsidiaries incurred after the
Closing Date consisting of Capital Leases or Indebtedness incurred to provide
all or a portion of the purchase price or cost of construction of an asset;
provided that (i) such Indebtedness when incurred shall not exceed the purchase
price or cost of construction of such asset; (ii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing; and (iii) the total amount of all such
Indebtedness shall not exceed $10,000,000 at any time outstanding;

(d) Indebtedness and obligations owing under (i) pooling agreements and cash
management agreements to the extent maintained with a Lender or an Affiliate of
a Lender, and (ii) Secured Hedging Agreements and other Hedging Agreements
entered into in order to manage existing or anticipated interest rate, exchange
rate or commodity price risks and not for speculative purposes;

(e) Guaranty Obligations in respect of Indebtedness of a Credit Party to the
extent such Indebtedness is permitted to exist or be incurred pursuant to this
Section 6.1;

(f) unsecured intercompany Indebtedness owed by Credit Parties (other than
Foreign Credit Parties) and their Domestic Subsidiaries to Subsidiaries of the
Company;

(g) unsecured intercompany Indebtedness owed by Foreign Subsidiaries to Foreign
Subsidiaries;

(h) Indebtedness from Foreign Subsidiaries to US Credit Parties arising as a
result of the restructuring of existing Acquisition related intercompany
balances;

(i) so long as no Default or Event of Default then exists or would exist after
giving effect to the incurrence of such Indebtedness, (i) unsecured intercompany
Indebtedness owed by Foreign Subsidiaries to US Credit Parties in accordance
with the historical practices of the US Credit Parties and in the ordinary
course of business and (ii) other unsecured intercompany Indebtedness owed by
Foreign Subsidiaries to US Credit Parties in an aggregate amount, with respect
to all Foreign Subsidiaries, not to exceed (in the case of clause (ii)), when
combined (without duplication) with any outstanding Investments made pursuant to
clause (i)(y) of the definition of Permitted Investments, $10,000,000 at any
time outstanding;

(j) Indebtedness owed by Foreign Subsidiaries (other than Foreign Credit
Parties) to entities other than Credit Parties and their Subsidiaries in an
aggregate amount, with respect to all Foreign Subsidiaries (other than Foreign
Credit Parties), not to exceed $10,000,000 at any time outstanding;

(k) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(l) transactions permitted pursuant to Sections 6.4, 6.5 and 9.21 to the extent
not already permitted pursuant to this Section 6.1;

(m) other Indebtedness of the Credit Parties and their Subsidiaries which does
not exceed $5,000,000 in the aggregate at any time outstanding; and

(n) Guaranty Obligations in respect of Indebtedness of a Foreign Subsidiary that
is not a Credit Party to the extent such Indebtedness is permitted to exist or
be incurred pursuant to this Section 6.1, provided that the total amount of all
such Indebtedness shall not exceed $10,000,000 at any time outstanding.



      Section 6.2 Liens.

The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for (i) in the case
of the Credit Parties only, Permitted Liens, and (ii) in the case of any
Subsidiaries of the Company that are not Credit Parties, such Liens described in
clause (a) and clauses (c)-(n) of “Permitted Liens”.



      Section 6.3 Nature of Business.

The Credit Parties will not, nor will they permit any Subsidiary to, engage in
any business if, as a result, the general nature of the business in which the
Company and its Subsidiaries are engaged in would be substantially changed from
the general nature of the business in which the Company and its Subsidiaries,
taken as a whole, are engaged in on the Closing Date.



      Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.

The Credit Parties will not, nor will they permit any Subsidiary to,

(a) dissolve, liquidate or wind up its affairs, or sell, transfer, lease or
otherwise dispose of its property or assets or agree to do so at a future time,
except the following, without duplication, shall be expressly permitted:

(i) (A) the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business and (B) the conversion of cash into
Corporate Investment Policy Investments and Corporate Investment Policy
Investments into cash;

(ii) Recovery Events;

(iii) the sale, lease, transfer or other disposition of machinery, parts and
equipment no longer used or useful in the conduct of the business of the Credit
Parties or any of their Subsidiaries;

(iv) the sale, lease, transfer or other disposition of property or assets (at
fair value) (A) between US Credit Parties, (B) between Foreign Credit Parties
and (C) between Foreign Subsidiaries (other than Foreign Credit Parties);
provided that in no event shall a Credit Party sell, transfer or otherwise
dispose of any Intellectual Property to a Person that is not a Credit Party,
except that the Foreign Borrower may license such Intellectual Property in the
ordinary course of business, without the prior written consent of the
Administrative Agent;

(v) the dissolution or winding up of any Subsidiary of the Company that is not a
Credit Party; provided, that the assets of any such Subsidiary shall be
transferred to another Subsidiary of the Company;

(vi) [Intentionally Omitted]

(vii) [Intentionally Omitted]

(viii) the dissolution or winding up of any Credit Party (other than a
Borrower); provided, that the assets of any such Credit Party shall be
transferred to another Credit Party;

(ix) (A) the sale or issuance of the Capital Stock of a Foreign Subsidiary
(other than a Credit Party) of the Company to any Subsidiary of the Company to
the extent not otherwise prohibited under this Credit Agreement or any of the
other Credit Documents, (B) the sale or issuance of the Capital Stock of a US
Credit Party (other than the Company) to another US Credit Party and (C) the
sale or issuance of the Capital Stock of a Foreign Credit Party to a Credit
Party;

(x) the merger or consolidation of a Subsidiary of the Company (other than a
Borrower) into another Subsidiary of the Company; provided that if either
Subsidiary is a Credit Party, the continuing or surviving Person shall be a
Credit Party;

(xi) the merger or consolidation of any Subsidiary into the Company; provided
that the Company shall be the continuing or surviving entity;

(xii) transactions permitted pursuant to Sections 6.1, 6.5 and 9.21 to the
extent not already permitted pursuant to this Section 6.4(a);

(xiii) the sale, lease or transfer of property or assets not to exceed $500,000
in the aggregate in any fiscal year; and

(xiv) the sale of any Foreign Subsidiary (not including any Foreign Credit
Party) which the Company has demonstrated to the reasonable satisfaction of the
Administrative Agent has less than $10,000,000 in total annual revenue.

provided that (A) with respect to clause (ii) above, at least 75% of the
consideration received therefor by the Credit Parties or any such Subsidiary
shall be in the form of cash or Corporate Investment Policy Investments, and
(B) with respect to clause (iv), no Default or Event of Default shall exist or
shall result therefrom; provided, further, that with respect to sales of assets
permitted hereunder only, the Administrative Agent shall, without the consent of
the Required Lenders, release its Liens relating to the particular assets sold;
or

(b) (i) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person, other than
(A) Permitted Acquisitions and (B) except as otherwise limited or prohibited
herein, purchases, leases or acquisitions of inventory, materials, property and
equipment in the ordinary course of business, or (ii) enter into any transaction
of merger or consolidation, except for (A) Permitted Acquisitions and
Investments or acquisitions permitted pursuant to Sections 6.4(a) and 6.5 and
(B) the merger or consolidation of a Credit Party with and into another Credit
Party; provided that if the Company is a party thereto, the Company will be the
surviving corporation.



      Section 6.5 Advances, Investments and Loans.

The Credit Parties will not, nor will they permit any Subsidiary to, make any
Investment except for Permitted Investments.



      Section 6.6 Transactions with Affiliates.

The Credit Parties will not, nor will they permit any Subsidiary to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder or Affiliate (other than
Credit Parties) other than on terms and conditions substantially as favorable as
would be obtainable in a comparable arm’s length transaction with a Person other
than an officer, director, shareholder or Affiliate, and except as otherwise
permitted by Sections 6.1, 6.2 and 6.4.



      Section 6.7 Ownership of Subsidiaries; Restrictions.

The Credit Parties will not, nor will they permit any Subsidiary to, create,
form or acquire any Subsidiaries, except for Domestic Subsidiaries that are
joined as Additional Credit Parties to the extent required by Section 5.10 and
Foreign Subsidiaries. Subject to Section 9.21, the Credit Parties will not sell,
transfer, pledge or otherwise dispose of any Capital Stock or other equity
interests in any of their Subsidiaries, nor will they permit any of their
Subsidiaries to issue, sell, transfer, pledge or otherwise dispose of any of
their Capital Stock or other equity interests, except in a transaction permitted
by Section 6.4.



      Section 6.8 Corporate Changes.

No Credit Party will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year, (b) amend, modify or change its articles of incorporation,
certificate of designation (or corporate charter or other similar organizational
document) operating agreement or bylaws (or other similar document) in any
respect adverse to the interests of the Lenders without the prior written
consent of the Required Lenders, (c) change its state of incorporation,
organization or formation or have more than one state of incorporation,
organization or formation or (d) materially change its accounting method (except
in accordance with GAAP) in any manner materially adverse to the interests of
the Lenders without the prior written consent of the Required Lenders.



      Section 6.9 Limitation on Restricted Actions.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a US
Guarantor or Foreign Guarantor and pledge its assets pursuant to the Credit
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (a) —
(e) above) for such encumbrances or restrictions existing under or by reason of
(i) this Credit Agreement and the other Credit Documents, (ii) applicable law,
(iii) any document or instrument governing Indebtedness incurred pursuant to
Section 6.1(c) or 6.1(j); provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith or the Foreign Subsidiary party thereto, or (iv) any Permitted Lien or
any document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.



      Section 6.10 Restricted Payments.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
Capital Stock of such Person, (b) to make dividends or other distributions
(directly or indirectly through Subsidiaries) payable to any Credit Party within
thirty-three (33) days of such initial distribution, and if to Subsidiaries that
are not Credit Parties, in an amount not to exceed $1,000,000 in the aggregate
and (c) so long as (i) the Credit Parties would be in compliance with the
financial covenants set forth in Section 5.9 (calculated on a Pro Forma Basis as
of the date thereof after giving effect thereto), (ii) no Default or Event of
Default exists or would result therefrom and (iii) the Liquidity would be no
less than $20,000,000 (calculated on a Pro Forma Basis as of the date thereof
after giving effect thereto), then the Company may repurchase Capital Stock
issued by it.



      Section 6.11 Amendment of Subordinated Debt.

The Credit Parties will not, nor will they permit any Subsidiary to, amend or
modify or waive (or permit the amendment, modification or waiver of), after the
issuance thereof, any of the terms of any Subordinated Debt if the effect of
such amendment, modification or waiver would be (a) to increase the principal
amount due thereunder, (b) to shorten or accelerate the time of payment of any
amount due thereunder, (c) to increase the applicable interest rate or amount of
any fees or costs due thereunder, (d) to amend the subordination provisions, if
any, thereunder (including any of the definitions relating thereto), (e) to make
any covenant therein more restrictive or add any new covenant, (f) to grant any
Lien, (g) to provide for any additional guarantor with respect thereto unless
such Person becomes a US Guarantor or Foreign Guarantor hereunder or (h) in the
determination of the Administrative Agent, be adverse in any other material
respect to the rights or interests of the Lenders. With respect to any
Subordinated Debt, none of the Credit Parties will breach or otherwise violate
any of the subordination provisions applicable thereto, including without
limitation restrictions against payment of principal and interest and other
amounts thereon.



      Section 6.12 Sale Leasebacks.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an Operating lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or any Subsidiary has sold or transferred
or is to sell or transfer to a Person which is not a Credit Party or a
Subsidiary or (b) which any Credit Party or any Subsidiary intends to use for
substantially the same purpose as any other property which has been sold or is
to be sold or transferred by a Credit Party or a Subsidiary to another Person
which is not a Credit Party or a Subsidiary in connection with such lease.



      Section 6.13 No Further Negative Pledges.

The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien securing the Credit Party Obligations
upon any of their properties or assets, whether now owned or hereafter acquired,
or requiring the grant of any security for such obligation if security is given
to secure the Credit Party Obligations, except (a) pursuant to this Credit
Agreement and the other Credit Documents, (b) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 6.1(c) or 6.1(j);
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith or the Foreign
Subsidiary party thereto, (c) in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (d) customary anti-assignment provisions contained in
leases and licensing agreements entered into in the ordinary course of business,
(e) restrictions imposed by law, (f) customary restrictions contained in
agreements relating to the sale of a Subsidiary of the Company pending such
sale, so long as such restrictions and conditions apply only to such Subsidiary
and such sale is permitted hereunder and (g) restrictions imposed by any
agreement relating to secured Indebtedness permitted by this Credit Agreement if
such restrictions apply only to the property or assets securing such
Indebtedness.



      Section 6.14 Operating Leases.

The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or permit to exist any obligations for the payment of rent under
Operating Leases which in the aggregate for all such Persons would exceed
$35,000,000 in any fiscal year.

ARTICLE VII.
EVENTS OF DEFAULT



      Section 7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment. (i) Any Borrower shall fail to pay any principal on any Loan when
due in accordance with the terms hereof; or (ii) the Company shall fail to
reimburse the Issuing Lender for any LOC Obligations when due in accordance with
the terms hereof; or (iii) any Borrower shall fail to pay any interest on any
Loan or any fee or other amount payable hereunder when due in accordance with
the terms hereof and such failure shall continue unremedied for three (3) days;
or (iv) or any US Guarantor shall fail to pay on the US Guaranty or any Foreign
Guarantor shall fail to pay on the Foreign Guaranty in respect of any of the
foregoing or in respect of any other Guaranty Obligations hereunder (after
giving effect to the grace period in clause (iii)); or

(b) Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Credit Agreement shall
(i) with respect to representations and warranties that contain a materiality
qualification, prove to have been incorrect, false or misleading and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, prove to have been incorrect, false or misleading in any material
respect, in each case on or as of the date made or deemed made; or

(c) Covenant. (i) Any Credit Party shall fail to perform, comply with or observe
any term, covenant or agreement applicable to it contained in Section 5.1, 5.2,
5.4(a) (as such covenant relates to the Company only), Section 5.7(a),
Section 5.9 or Article VI hereof; or (ii) any Credit Party shall fail to comply
with any other covenant contained in this Credit Agreement or the other Credit
Documents or any other agreement, document or instrument among or between any
Credit Party, the Administrative Agent and the Lenders or executed by any Credit
Party in favor of the Administrative Agent or the Lenders (other than as
described in Sections 7.1(a) or 7.1(c)(i) above), and in the event such breach
or failure to comply is capable of cure, is not cured within thirty (30) days of
its occurrence; or

(d) Cross Default. A Credit Party or any of its Subsidiaries shall (i) default
in any payment of principal of or interest on any Indebtedness (other than the
Credit Party Obligations) in a principal amount outstanding of at least
$5,000,000 individually, or $10,000,000 in the aggregate, for the Credit Parties
and their Subsidiaries, beyond the period of grace (not to exceed 30 days), if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness in a principal amount outstanding of
at least $5,000,000 individually, or $10,000,000 in the aggregate, for the
Credit Parties and their Subsidiaries, or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity; or (iii) breach or default under any Secured Hedging Agreement
in an amount exceeding $5,000,000 in the aggregate for the Credit Parties and
their Subsidiaries; or

(e) Bankruptcy. (i) A Credit Party or any of its Subsidiaries (other than any de
minimus Foreign Subsidiary that is not a Foreign Credit Party) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator, examiner
or other similar official for it or for all or any substantial part of its
assets, or a Credit Party or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party or any of its Subsidiaries (other than any de minimus
Foreign Subsidiary that is not a Foreign Credit Party) any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against a Credit Party or any of its Subsidiaries
(other than any de minimus Foreign Subsidiary that is not a Foreign Credit
Party) any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of their assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) a Credit Party or
any of its Subsidiaries (other than, with respect to any of acts set forth in
clause (i) above, any de minimus Foreign Subsidiary that is not a Foreign Credit
Party) shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) a Credit Party or any of its Subsidiaries (other than any
de minimus Foreign Subsidiary that is not a Foreign Credit Party) shall
generally not, or shall be unable to, or shall admit in writing their inability
to, pay its debts as they become due; or

(f) Judgment. One or more judgments or decrees shall be entered against a Credit
Party or any of its Subsidiaries involving in the aggregate a liability (to the
extent not covered by insurance) of $1,000,000 or more and all such judgments or
decrees shall not have been paid and satisfied, vacated, discharged, stayed or
bonded pending appeal within 20 Business Days from the entry thereof.

(g) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan (other than a Permitted Lien) shall arise on the assets of
the Credit Parties or any Commonly Controlled Entity, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) a Credit Party, any of its Subsidiaries or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan, except to the extent any
of the foregoing could not reasonably be expected to have a Material Adverse
Effect; or

(h) Change of Control. There shall occur a Change of Control; or

(i) Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Credit Party Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void, or any
Credit Party shall contest the validity or enforceability of the Guaranty or any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by the Lenders, under any Credit
Document to which it is a party; or

(j) Invalidity of Credit Documents. Any other Credit Document shall fail to be
in full force and effect or to give the Administrative Agent and/or the Lenders
the security interests, liens, rights, powers and privileges purported to be
created thereby (except as such documents may be terminated or no longer in
force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive) or any Lien shall
fail to be a first priority, perfected Lien, subject to Permitted Liens, on a
material portion of the Collateral, other than by action of the Administrative
Agent or the Lenders; or

(k) Subordinated Debt. Any event of default shall occur and be continuing under
any Subordinated Debt or the subordination provisions contained in any
Subordinated Debt shall cease to be in full force and effect or to give the
Lenders the rights, powers and privileges purported to be created thereby.



      Section 7.2 Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is an Event of Default specified in
Section 7.1(e) above, automatically the Commitments shall immediately terminate
and the Loans (with accrued interest thereon), and all other amounts under the
Credit Documents (including without limitation the maximum amount of all
contingent liabilities under Letters of Credit) shall immediately become due and
payable, and (b) if such event is any other Event of Default, any or all of the
following actions may be taken: (i) with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate;
(ii) the Administrative Agent may, or upon the written request of the Required
Lenders, the Administrative Agent shall, declare the Loans (with accrued
interest thereon) and all other amounts owing under this Credit Agreement and
the Notes to be due and payable forthwith and direct the Company to pay to the
Administrative Agent cash collateral as security for the LOC Obligations for
subsequent drawings under then outstanding Letters of Credit an amount equal to
the maximum amount of which may be drawn under Letters of Credit then
outstanding, whereupon the same shall immediately become due and payable; and/or
(iii) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, exercise such other rights and remedies as provided under the
Credit Documents and under applicable law.

ARTICLE VIII.
THE AGENT



      Section 8.1 Appointment.

Each Lender hereby irrevocably designates and appoints HSBC as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes HSBC, as the Administrative Agent for such Lender,
to take such action on its behalf under the provisions of this Credit Agreement
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Credit Agreement, together with
such other powers as are reasonably incidental thereto. Each Lender acknowledges
that the Credit Parties may rely on each action taken by the Administrative
Agent on behalf of the Lenders hereunder. Notwithstanding any provision to the
contrary elsewhere in this Credit Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against the Administrative Agent.



      Section 8.2 Delegation of Duties.

The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys in fact selected by it with reasonable care. Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrowers and distribution
of funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.
Any entity into which the Administrative Agent in its individual capacity may be
merged or converted or with which it may be consolidated, or any corporation
resulting from any merger, conversion or consolidation to which the
Administrative Agent in its individual capacity shall be a party, or any
corporation to which substantially all of the corporate trust business of the
Administrative Agent in its individual capacity may be transferred, shall be the
Administrative Agent under this Credit Agreement without further action.



      Section 8.3 Exculpatory Provisions.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys in fact, Subsidiaries or affiliates shall be (i) liable to any
Lender for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Credit Agreement (except for its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Credit Party or any officer thereof contained in this
Credit Agreement or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Credit Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any of the Credit
Documents or for any failure of any Credit Party to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance by any Credit Party of any of the agreements contained in, or
conditions of, this Credit Agreement, or to inspect the properties, books or
records of any Credit Party.



      Section 8.4 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Credit Parties), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Loan or Note as the
owner thereof for all purposes unless an executed Assignment Agreement has been
filed with the Administrative Agent pursuant to Section 9.6(c) with respect to
such Loan or the Loans evidenced by such Note. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under any of the Credit Documents in accordance with a
request of the Required Lenders or all of the Lenders, as may be required under
this Credit Agreement, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Notes.

(b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender.



      Section 8.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Company referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.



      Section 8.6 Non Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys in fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of an
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and made its own decision to
make its Loans hereunder and enter into this Credit Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrowers. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrowers which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.



      Section 8.7 Indemnification.

The Lenders agree to indemnify the Administrative Agent, the Issuing Lender and
their Affiliates and their respective officers, directors, agents and employees
(to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), ratably according to their respective
Revolving Commitment Percentages in effect on the date on which indemnification
is sought under this Section, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Credit
Party Obligations) be imposed on, incurred by or asserted against any such
indemnitee in any way relating to or arising out of any Credit Document or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by any such
indemnitee under or in connection with any of the foregoing; provided, however,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section 8.7 shall survive the termination
of this Credit Agreement and payment of the Notes and all other amounts payable
hereunder.



      Section 8.8 Administrative Agent in Its Individual Capacity.

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Company as though the
Administrative Agent were not the Administrative Agent hereunder. With respect
to its Loans made or renewed by it and any Note issued to it, the Administrative
Agent shall have the same rights and powers under this Credit Agreement as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.



      Section 8.9 Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon 30 days’ prior
notice to the Company and the Lenders. If the Administrative Agent shall resign
as Administrative Agent under this Credit Agreement and the Notes or if the
Administrative Agent enters or becomes subject to receivership, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be subject to approval by the Company with
such approval not to be unreasonably withheld (provided, however if an Event of
Default shall exist at such time, no approval of the Company shall be required
hereunder), whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Credit Agreement or any holders of the Notes. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Credit Agreement.



      Section 8.10 Nature of Duties.

Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent) or co-lead arranger listed from time to time on the cover
page of this Credit Agreement shall have no obligations, responsibilities or
duties under this Credit Agreement or under any other Credit Document other than
obligations, responsibilities and duties applicable to all Lenders in their
capacity as Lenders; provided, however, that such agents and co-lead arrangers
shall be entitled to the same rights, protections, exculpations and
indemnifications granted to the Administrative Agent under this Article VIII in
their capacity as an agent or co-lead arranger. Administrative Agent shall be
entitled to take any action or to refuse to take any action which the
Administrative Agent regards as necessary for the Administrative Agent to comply
with any applicable law, regulation or fiscal requirement, court order, or the
rules, operating procedures or market practice of any relevant stock exchange or
other market or clearing system.



      Section 8.11 Releases.

The Administrative Agent shall release any US Guarantor or any Foreign Guarantor
and any Lien on any Collateral, which is sold as permitted by the Credit
Agreement or as otherwise permitted by the Lenders or Required Lenders, as
applicable. In addition, the Administrative Agent shall release the pledge of
any first-tier Foreign Subsidiary of a US Credit Party to the extent such
Foreign Subsidiary ceases to be a first-tier Foreign Subsidiary.



      Section 8.12 Taxes.

Notwithstanding any other provision of this Credit Agreement, the Administrative
Agent shall be entitled to make a deduction or withholding from any payment
which it makes under this Agreement for or on account of any present or future
taxes, duties, assessments or government charges if and to the extent so
required by applicable law, in which event the Administrative Agent shall make
such payment after such withholding or deduction has been made and shall account
to the relevant authorities for the amount so withheld or deducted.



      Section 8.13 Force Majeure.

The Administrative Agent shall not incur any liability for not performing any
act or fulfilling any duty, obligation or responsibility hereunder by reason of
any occurrence beyond the control of the Administrative Agent (including but not
limited to any act or provision of any present or future law or regulation or
governmental  authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility).

ARTICLE IX.
MISCELLANEOUS



      Section 9.1 Amendments, Waivers and Release of Collateral.

Neither this Credit Agreement nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified (by
amendment, waiver, consent or otherwise) except in accordance with the
provisions of this Section nor may Collateral be released except as specifically
provided herein or in the Security Documents or in accordance with the
provisions of this Section 9.1. The Required Lenders may or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (x) enter into with the Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Credit Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Credit Parties
hereunder or thereunder or (b) waive or consent to the departure from, on such
terms and conditions as the Required Lenders may specify in such instrument, any
of the requirements of this Credit Agreement or the other Credit Documents or
any Default or Event of Default and its consequences; provided, however, that no
such amendment, supplement, modification, release, waiver or consent shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-default rate set forth in Section 2.9 which shall be determined
by a vote of the Required Lenders) or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; provided that, it is understood and agreed that any reduction
in the stated rate of interest on Revolving Loans shall only require the written
consent of each Lender holding a Revolving Commitment; or

(ii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii) amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent; or

(iv) except as provided in Section 8.11, release a Borrower or all or
substantially all of the Guarantors from their obligations under the Foreign
Guaranty or the US Guaranty, as applicable, without the written consent of all
of the Lenders; or

(v) release all or substantially all of the Collateral, without the written
consent of all of the Lenders; or

(vi) permit the Borrowers to assign or transfer any of their rights or
obligations under this Credit Agreement or other Credit Documents; or

(vii) amend, modify or waive any provision of the Credit Documents affecting the
rights or duties of the Administrative Agent, the Issuing Lender or the
Swingline Lender under any Credit Document without the written consent of the
Administrative Agent, the Issuing Lender and/or the Swingline Lender, as
applicable, in addition to the Lenders required hereinabove to take such action;
or

(viii) amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender directly affected thereby; or

(ix) amend, modify or waive the order in which Credit Party Obligations are paid
in Section 2.12(b) without the written consent of each Lender directly affected
thereby.

Any such waiver, amendment, supplement or modification and any such release
shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrowers, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Sections 8.9 and 8.11).

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.



      Section 9.2 Notices.

Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the number set out
herein, (c) the Business Day immediately following the day on which the same has
been delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service, or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid, in each case, addressed as follows in the case of the Company, the
other Credit Parties and the Administrative Agent, and, with respect to each
Lender, as set forth in such Lender’s Administrative Details Form, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:

      The Company
and the other
Credit Parties:  
Lionbridge Technologies, Inc.
1050 Winter Street
Waltham, MA 02451
Attention: Chief Financial Officer, Treasurer and General Counsel
Telecopier: (781) 434-6057
Telephone: (781) 434-6000
The Administrative
Agent:  
HSBC Bank USA, National Association
Corporate Trust & Loan Agency
452 Fifth Avenue
New York, NY 10018
Telecopier: 1-212-525-1300
Telephone: 1-212-525-1362
   
with a copy to:
   
Goulston & Storrs, P.C.
400 Atlantic Avenue
Boston, MA 02110-3333
Attn: Philip A. Herman, Esq.
Telecopier: (617) 574-7592
Telephone: (617) 482-1776



      Section 9.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.



      Section 9.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans, provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder and under any Notes have been paid in
full.



      Section 9.5 Payment of Expenses and Taxes.

The Credit Parties agree (a) to pay or reimburse the Administrative Agent and
the Arranger for all their reasonable out-of-pocket costs and expenses incurred
in connection with the development, preparation, negotiation, printing and
execution of, and any amendment, supplement or modification to, this Credit
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, together with the reasonable fees
and disbursements of counsel to the Administrative Agent and the Arranger,
(b) to pay or reimburse each Lender and the Administrative Agent for all its
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Credit Agreement and the other Credit Documents,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent and to the Lenders (including reasonable allocated
costs of in-house legal counsel), and (c) on demand, to pay, indemnify, and hold
each Lender, the Administrative Agent and the Arranger harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, documentary, intangibles, excise and
other similar taxes, charges or levies, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, the Credit Documents and any such other documents and (d) to pay,
indemnify, and hold each Lender, the Administrative Agent, the Arranger and
their Affiliates and their respective officers, directors, employees, partners,
members, counsel, agents, representatives, advisors and affiliates (collectively
called the “Indemnitees”) harmless from and against, any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (other than
those liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements for which indemnification is provided by
the Credit Parties pursuant to, or which are otherwise addressed by, Article II)
with respect to the execution, delivery, enforcement, performance and
administration of the Credit Documents and any such other documents and the use,
or proposed use, of proceeds of the Loans (all of the foregoing, collectively,
the “Indemnified Liabilities”); provided, however, that the Borrowers shall not
have any obligation hereunder to an Indemnitee with respect to Indemnified
Liabilities arising from the gross negligence, wrongful refusal to fund or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction pursuant to a final non-appealable judgment. The agreements in this
Section 9.5 shall survive repayment of the Loans, Notes and all other amounts
hereunder.



      Section 9.6 Successors and Assigns; Participations; Purchasing Lenders.

(a) This Credit Agreement shall be binding upon and inure to the benefit of the
Credit Parties, the Lenders, the Administrative Agent, all future holders of the
Notes and their respective successors and assigns, except that the Credit
Parties may not assign or transfer any of their rights or obligations under this
Credit Agreement or the other Credit Documents without the prior written consent
of each Lender.

(b) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more banks or other entities
(“Participants”) participating interests in any Loan owing to such Lender, any
Note held by such Lender, any Commitment of such Lender, or any other interest
of such Lender hereunder. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Credit Agreement to the other parties to this Credit Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Note for all purposes
under this Credit Agreement, and the Company and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement. No Lender shall
transfer or grant any participation under which the Participant shall have
rights to approve any amendment to or waiver of this Credit Agreement or any
other Credit Document except to the extent such amendment or waiver would
(i) extend the scheduled maturity of any Loan or Note or any installment thereon
in which such Participant is participating, or reduce the stated rate or extend
the time of payment of interest or fees thereon (except in connection with a
waiver of interest at the increased post-default rate set forth in Section 2.9
which shall be determined by a vote of the Required Lenders) or reduce the
principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect; provided that, it is
understood and agreed that (A) a waiver of any Default or Event of Default shall
not constitute a change in the terms of such participation, and (B) an increase
in any Commitment or Loan shall be permitted without consent of any participant
if the Participant’s participation is not increased as a result thereof, (ii)
except as provided in Section 8.11, release a Borrower or all or substantially
all of the Guarantors from their obligations under the US Guaranty or the
Foreign Guaranty, as applicable, (iii) release all or substantially all of the
Collateral, or (iv) consent to the assignment or transfer by the Borrowers of
any of their rights and obligations under this Credit Agreement. In the case of
any such participation, the Participant shall not have any rights under this
Credit Agreement or any of the other Credit Documents (the Participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the Participant relating
thereto) and all amounts payable by the Borrowers hereunder shall be determined
as if such Lender had not sold such participation; provided that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17 and 9.5
with respect to its participation in the Commitments and the Loans outstanding
from time to time; provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to such Sections than the transferor Lender
would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

(c) Any Lender may, in accordance with applicable law, at any time, sell or
assign to any Lender or any Affiliate or Approved Fund thereof and to one or
more additional banks, insurance companies, financial institutions, investment
funds or other entities (“Purchasing Lenders”), all or any part of its rights
and obligations under this Credit Agreement and the Notes in minimum amounts of
$5,000,000 with respect to its Revolving Commitment and its Revolving Loans (or,
if less, the entire amount of such Lender’s Revolving Commitment and Revolving
Loans), pursuant to an Assignment Agreement, executed by such Purchasing Lender,
such transferor Lender, the Administrative Agent and the Company (to the extent
required), and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided, however, that (A) any sale or assignment to
an existing Lender, or Affiliate or Approved Fund thereof, shall not require the
consent of the Company nor shall any such sale or assignment be subject to the
minimum assignment amounts specified herein, and (B) so long as no Default or
Event of Default shall have occurred and be continuing, any sale or assignment
of a portion of the Revolving Loans and a Revolving Loan Commitment shall
require the consent of the Company. Upon such execution, delivery, acceptance
and recording, from and after the Transfer Effective Date specified in such
Assignment Agreement, (1) the Purchasing Lender thereunder shall be a party
hereto and, to the extent provided in such Assignment Agreement, have the rights
and obligations of a Lender hereunder with a Commitment as set forth therein,
and (2) the transferor Lender thereunder shall, to the extent provided in such
Assignment Agreement, be released from its obligations under this Credit
Agreement (and, in the case of an Assignment Agreement covering all or the
remaining portion of a transferor Lender’s rights and obligations under this
Credit Agreement, such transferor Lender shall cease to be a party hereto;
provided, however, that such Lender shall continue to be entitled to any
indemnification rights that expressly survive hereunder). Such Assignment
Agreement shall be deemed to amend this Credit Agreement to the extent, and only
to the extent, necessary to reflect the addition of such Purchasing Lender and
the resulting adjustment of Commitment Percentages arising from the purchase by
such Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Credit Agreement and the Notes. On or prior to the
Transfer Effective Date specified in such Assignment Agreement, the Borrowers,
at their own expense, shall execute and deliver to the Administrative Agent in
exchange for the Notes delivered to the Administrative Agent pursuant to such
Assignment Agreement new Notes to the order of such Purchasing Lender in an
amount equal to the Commitment assumed by it pursuant to such Assignment
Agreement and, unless the transferor Lender has not retained a Commitment
hereunder, new Notes to the order of the transferor Lender in an amount equal to
the Commitment retained by it hereunder. Such new Notes shall be dated the
Closing Date and shall otherwise be in the form of the Notes replaced thereby.

(d) The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Assignment Agreement delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders
and the Commitment of, and principal amount of the Loans owing to, each Lender
from time to time. A Loan (and the related Note) recorded on the Register may be
assigned or sold in whole or in part upon registration of such assignment or
sale on the Register. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrowers, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Credit Agreement.
The Register shall be available for inspection by the Company or any Lender at
any reasonable time and from time to time upon reasonable prior notice. In the
event that any Lender sells participations in a Loan recorded on the Register,
such Lender shall maintain a register on which it enters the name of all
participants in such Loans held by it (the “Participant Register”). A Loan
recorded on the Register (and the registered Note, if any, evidencing the same)
may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered Note shall
expressly so provide). Any participation of such Loan recorded on the Register
(and the registered Note, if any, evidencing the same) may be effected only by
the registration of such participation on the Participant Register.

(e) Upon its receipt of a duly executed Assignment Agreement, together with
payment to the Administrative Agent by the transferor Lender or the Purchasing
Lender, as agreed between them, of a registration and processing fee of $3,500
(which registration and processing fee shall not be payable in connection with
an assignment to an Affiliate) for each Purchasing Lender listed in such
Assignment Agreement and the Notes subject to such Assignment Agreement, the
Administrative Agent shall (i) accept such Assignment Agreement, (ii) record the
information contained therein in the Register and (iii) give prompt notice of
such acceptance and recordation to the Lenders and the Company.

(f) The Borrowers authorize each Lender to disclose to any Participant or
Purchasing Lender (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Company and
its Subsidiaries which has been delivered to such Lender by or on behalf of the
Borrowers pursuant to this Credit Agreement or which has been delivered to such
Lender by or on behalf of the Borrowers in connection with such Lender’s credit
evaluation of the Borrowers and their Affiliates prior to becoming a party to
this Credit Agreement, in each case subject to Section 9.15.

(g) At the time of each assignment pursuant to this Section 9.6 to a Person
which is not already a Lender hereunder, the respective assignee Lender shall
provide to the Company and the Administrative Agent the appropriate Internal
Revenue Service Forms described in Section 2.18.

(h) Nothing herein shall prohibit any Lender from pledging or assigning any of
its rights under this Credit Agreement (including, without limitation, any right
to payment of principal and interest under any Note) to secure obligations of
such Lender, including without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank.



      Section 9.7 Adjustments; Set off.

(a) Each Lender agrees that if any Lender (a “benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set off, pursuant to a Bankruptcy Event or otherwise) in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans, or interest thereon, such benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Borrowers agree that each Lender so
purchasing a portion of another Lender’s Loans may exercise all rights of
payment (including, without limitation, rights of set off) with respect to such
portion as fully as if such Lender were the direct holder of such portion.

(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the Borrowers or the applicable Credit Party,
any such notice being expressly waived by the Credit Parties to the extent
permitted by applicable law, upon the occurrence of any Event of Default, to
setoff and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held by or
owing to such Lender or any branch or agency thereof to or for the credit or the
account of the Borrowers or any other Credit Party, or any part thereof in such
amounts as such Lender may elect, against and on account of the Loans and other
Credit Party Obligations of the Borrowers and the other Credit Parties to the
Administrative Agent and the Lenders and claims of every nature and description
of the Administrative Agent and the Lenders against the Borrowers and the other
Credit Parties, in any currency, whether arising hereunder, under any other
Credit Document or any Secured Hedging Agreement pursuant to the terms of this
Credit Agreement, as such Lender may elect, whether or not the Administrative
Agent or the Lenders have made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. The
aforesaid right of set-off may be exercised by such Lender against the
Borrowers, any other Credit Party or against any trustee in bankruptcy, debtor
in possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Borrowers or any other Credit Party, or
against anyone else claiming through or against the Borrowers, any other Credit
Party or any such trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default. Each
Lender agrees promptly to notify the Company and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application. Notwithstanding the terms of this Section to the contrary, each
of the Lenders and the Administrative Agent acknowledge and agree that it will
not set-off any account of the Foreign Borrower to repay Credit Party
Obligations of a US Credit Party.



      Section 9.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.



      Section 9.9 Counterparts.

This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Credit Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.



      Section 9.10 Effectiveness.

This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to
Section 9.2 or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.



      Section 9.11 Severability.

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



      Section 9.12 Integration.

This Credit Agreement and the other Credit Documents represent the agreement of
the Borrowers, the other Credit Parties, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrowers, the other Credit Parties, or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or therein.



      Section 9.13 Governing Law.

This Credit Agreement and, unless otherwise specified therein, each other Credit
Document and the rights and obligations of the parties under this Credit
Agreement and such other Credit Document shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York without regard
to conflict of laws principles thereof (other than Sections 5-1401 and 5-1402 of
The New York General Obligations Law).



      Section 9.14 Consent to Jurisdiction and Service of Process.

All judicial proceedings brought against the Borrowers and/or any other Credit
Party with respect to this Credit Agreement, any Note or any of the other Credit
Documents may be brought in any state or federal court of competent jurisdiction
in the State of New York, and, by execution and delivery of this Credit
Agreement, the Borrowers and each of the other Credit Parties accepts, for
itself and in connection with its properties, generally and unconditionally, the
non exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Credit
Agreement from which no appeal has been taken or is available. The Borrowers and
each of the other Credit Parties irrevocably agree that all service of process
in any such proceedings in any such court may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to it at its address set forth in Section 9.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto, such service being hereby acknowledged by the Borrowers and
the other Credit Parties to be effective and binding service in every respect.
The Borrowers, the other Credit Parties, the Administrative Agent and the
Lenders irrevocably waive any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non conveniens
which it may now or hereafter have to the bringing of any such action or
proceeding in any such jurisdiction. Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the right of
any Lender to bring proceedings against the Borrowers or the other Credit
Parties in the court of any other jurisdiction.



      Section 9.15 Confidentiality.

The Administrative Agent and each of the Lenders agrees that it will not
disclose without the prior consent of the Company any information (the
“Information”) with respect to the Credit Parties and their Subsidiaries which
is furnished pursuant to this Credit Agreement, any other Credit Document or any
documents contemplated by or referred to herein or therein, except that any
Lender may disclose any such Information (a) to its employees, affiliates,
auditors or counsel or to another Lender, (b) as has become generally available
to the public other than by a breach of this Section 9.15, (c) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or the Office of the Comptroller of the Currency
or the National Association of Insurance Commissioners or similar organizations
(whether in the United States or elsewhere) or their successors, (d) as may be
required or appropriate in response to any summons or subpoena or any law,
order, regulation or ruling applicable to such Lender, (e) to (i) any
prospective Participant or assignee in connection with any contemplated transfer
pursuant to Section 9.6 or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers,
provided that such prospective transferee or counterparty shall have been made
aware of this Section 9.15 and shall have agreed to be bound by its provisions
as if it were a party to this Credit Agreement, (f) to Gold Sheets and other
similar bank trade publications; such information to consist of deal terms and
other information regarding the credit facilities evidenced by this Credit
Agreement customarily found in such publications, (g) in connection with any
suit, action or proceeding for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims, rights, remedies or
interests under or in connection with the Credit Documents or any Secured
Hedging Agreement, (h) to any direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.15), or
(i) any nationally recognized rating agency that requires access to customary
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender.



      Section 9.16 Acknowledgments.

The Company and the other Credit Parties each hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Company or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Company and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and

(c) no joint venture exists among the Lenders or among the Company or the other
Credit Parties and the Lenders.



      Section 9.17 Waivers of Jury Trial; Waiver of Consequential Damages.

THE BORROWERS, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
Each of the Company, the other Credit Parties, the Administrative Agent and the
Lenders agree not to assert any claim against any other party to this Credit
Agreement or any their respective directors, officers, employees, attorneys,
Affiliates or agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any of
the transactions contemplated herein.



      Section 9.18 Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Company that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Patriot Act.



      Section 9.19 Release of Collateral.

Each Lender hereby directs the Administrative Agent to release, and the
Administrative Agent agrees to release, any Lien held by it under the Security
Documents on the Termination Date; provided, however, that the Administrative
Agent shall not be required to execute any such document on terms which, in its
opinion, would expose it to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty.



      Section 9.20 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each of the
Credit Parties in respect of any such sum due from it to the Administrative
Agent or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
Dollars, be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender of any sum adjudged to be so
due in the Judgment Currency, the Administrative Agent or such Lender may in
accordance with normal banking procedures purchase Dollars with the Judgment
Currency. If the amount of Dollars so purchased is less than the sum originally
due to the Administrative Agent or such Lender in Dollars, the Company agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss. If the amount of Dollars so purchased is greater than
the sum originally due to the Administrative Agent or such Lender in such
currency, the Administrative Agent and the Lenders agree to apply such excess to
any Credit Party Obligations then due and payable in accordance with the terms
of Section 2.12.



      Section 9.21 Foreign Subsidiary Restructuring.

After the Closing Date, the Company intends to restructure its Foreign
Subsidiaries to improve corporate management efficiency, reduce expenses and
minimize tax obligations. The reorganization will be accomplished by
consolidating the ownership of some of the Foreign Subsidiaries (including
possibly some Foreign Credit Parties). Therefore, notwithstanding any provision
to the contrary within this Credit Agreement, the Administrative Agent and the
Lenders agree that the Credit Parties shall be permitted, without seeking an
amendment or waiver under this Credit Agreement, to effect this restructuring by
contributing, distributing, selling or otherwise transferring the Capital Stock
of certain existing Foreign Subsidiaries (including Foreign Credit Parties) to
one or more Foreign Subsidiaries; provided that (a) any Foreign Subsidiary that
is a Foreign Credit Party prior to such contribution, distribution, sale, merger
or other transfer shall remain a Foreign Credit Party after giving effect
thereto, if still existing, and (b) if a Foreign Credit Party existing prior to
such contribution, distribution, sale, merger or other transfer does not exist
thereafter, the Foreign Subsidiary to which such Foreign Credit Party was
contributed, distributed, sold, merged or otherwise transferred shall join this
Agreement as a Foreign Credit Party. The Administrative Agent and the Lenders
further agree that they will, pursuant to Section 8.11, release any existing
pledges of Capital Stock of a Foreign Subsidiary that, after the restructuring,
is no longer a first-tier Foreign Subsidiary of the Company; provided, however,
that 65% of the voting Capital Stock of any first-tier Foreign Subsidiaries of
the Company, if any, resulting from such restructuring will be pledged to the
Administrative Agent and the Lenders.



      Section 9.22 Amendment and Restatement.

This Credit Agreement amends and restates the Existing Agreement in its
entirety. All loans and advances evidenced by the Existing Agreement shall be
deemed to be included in, and refinanced by, the Loan pursuant to this Credit
Agreement. All the obligations pursuant to the Existing Agreement shall continue
to be the obligations under this Credit Agreement and the other Credit
Documents. Nothing herein shall be a discharge of the loans and advances
pursuant to the Existing Agreement.



      Section 9.23 No Novation or Satisfaction.

AT NO TIME SHALL THIS CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS
CONSITUTE, OR BE DEEMED OR CONSTRUED TO CONSTITUTE, IN WHOLE OR IN PART, A
NOVATION, SATISFACTION, RELEASE, DISCHARGE OR TERMINATION (EXCEPT AS SET FORTH
IN SEPARATE TERMINATION AGREEMENTS ENTERED INTO IN CONNECTION WITH THIS CREDIT
AGREEMENT) OF THE ORIGINAL LOAN OR THE LOAN DOCUMENTS ENTERED INTO IN CONNECTION
WITH THE EXISTING AGREEMENT OR OF ANY OF THE LIENS AND SECURITY INTEREST CREATED
PURSUANT THERETO OR IN CONNECTION THEREWITH. INSTEAD, AT ALL TIMES, THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL CONSTITUTE, AND SHALL BE DEEMED
AND CONSTRUED TO CONSTITUTE, A CONTINUATION OF THE ORIGINAL LOAN AND THE LOAN
DOCUMENTS ENTERED INTO IN CONNECTION WITH THE EXISTING AGREEMENT IN MODIFIED
FORM AND A REAFFIRMATION OF THE CONTINUING EFFECTIVENESS OF ALL LIENS AND
SECURITY INTERESTS CREATED PURSUANT THERETO OR IN CONNECTION THEREWITH.

ARTICLE X.
US GUARANTY



      Section 10.1 The US Guaranty.

In order to induce the Lenders to enter into this Agreement and any Hedging
Agreement Provider to enter into any Secured Hedging Agreement with the Company
or any of its Domestic Subsidiaries and to extend credit hereunder and
thereunder, and in recognition of the direct benefits to be received by the US
Guarantors from the Extensions of Credit hereunder and the extensions of credit
under any Secured Hedging Agreement, each of the US Guarantors hereby agrees
with the Administrative Agent and the Lenders as follows: each US Guarantor
hereby unconditionally and irrevocably jointly and severally guarantees as
primary obligor and not merely as surety the full and prompt payment when due,
whether upon maturity, by acceleration or otherwise, of any and all Credit Party
Obligations of the Company. If any or all of the Credit Party Obligations of the
Company becomes due and payable, each US Guarantor unconditionally promises to
pay such Credit Party Obligations to the Administrative Agent, the Lenders and
the Hedging Agreement Providers, or order, on demand, together with any and all
reasonable expenses which may be incurred by the Administrative Agent, the
Lenders or the Hedging Agreement Providers in collecting any of such Credit
Party Obligations. The US Guaranty set forth in this Article X is a guaranty of
timely payment and not of collection.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a US Guarantor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such US
Guarantor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code).



      Section 10.2 Bankruptcy.

Additionally, each of the US Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Company to the Lenders and the Hedging Agreement Providers
whether or not due or payable by the Company upon the occurrence of any of the
events specified in Section 7.1(e), and unconditionally promises to pay such
Credit Party Obligations to the Administrative Agent for the account of the
Lenders and to any such Hedging Agreement Provider, or order, on demand, in
lawful money of the United States. Each of the US Guarantors further agrees that
to the extent that the Company or a US Guarantor shall make a payment or a
transfer of an interest in any property to the Administrative Agent, any Lender
or any Hedging Agreement Provider, which payment or transfer or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Company or a US
Guarantor, the estate of the Company or a US Guarantor, a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.



      Section 10.3 Nature of Liability.

The liability of each US Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Company
whether executed by any such US Guarantor, any other guarantor or by any other
party, and no US Guarantor’s liability hereunder shall be affected or impaired
by (a) any direction as to application of payment by the Company or by any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Company, (c) any payment on or in reduction of any such other
guaranty or undertaking, (d) any dissolution, termination or increase, decrease
or change in personnel by the Company, or (e) any payment made to the
Administrative Agent, the Lenders or any Hedging Agreement Provider on the
Credit Party Obligations which the Administrative Agent, such Lenders or such
Hedging Agreement Provider repay the Company pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the US Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.



      Section 10.4 Independent Obligation.

The obligations of each US Guarantor hereunder are independent of the
obligations of any other US Guarantor or the Company, and a separate action or
actions may be brought and prosecuted against each US Guarantor whether or not
action is brought against any other US Guarantor or the Company and whether or
not any other US Guarantor or the Company is joined in any such action or
actions.



      Section 10.5 Authorization.

Each of the US Guarantors authorizes the Administrative Agent, each Lender and
each Hedging Agreement Provider without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the Credit Party Obligations or any part thereof
in accordance with this Agreement, including any increase or decrease of the
rate of interest thereon, (b) take and hold security from any US Guarantor or
any other party for the payment of the US Guaranty or the Credit Party
Obligations and exchange, enforce waive and release any such security, (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their discretion may determine and
(d) release or substitute any one or more endorsers, US Guarantors, the Company
or other obligors.



      Section 10.6 Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Provider to inquire into the capacity or powers of the Company or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Credit Party Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.



      Section 10.7 Waiver.

(a) Each of the US Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Hedging Agreement Provider to (i) proceed against the Company,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from the Company, any other guarantor or any other party, or
(iii) pursue any other remedy in the Administrative Agent’s, any Lender’s or any
Hedging Agreement Provider’s power whatsoever. Each of the US Guarantors waives
any defense based on or arising out of any defense of the Company, any other
guarantor or any other party other than payment in full of the Credit Party
Obligations, including, without limitation, any defense based on or arising out
of the disability of the Company, any other guarantor or any other party, or the
unenforceability of the Credit Party Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Company other
than payment in full of the Credit Party Obligations. The Administrative Agent
may, at its election, foreclose on any security held by the Administrative Agent
by one or more judicial or nonjudicial sales (to the extent such sale is
permitted by applicable law), or exercise any other right or remedy the
Administrative Agent or any Lender may have against the Company or any other
party, or any security, without affecting or impairing in any way the liability
of any US Guarantor hereunder except to the extent the Credit Party Obligations
have been paid in full and the Commitments have been terminated. Each of the US
Guarantors waives any defense arising out of any such election by the
Administrative Agent or any of the Lenders, even though such election operates
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of the US Guarantors against the Company or any other party or any
security.

(b) Each of the US Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of the US
Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations. Each US Guarantor assumes all
responsibility for being and keeping itself informed of the Company’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Credit Party Obligations and the nature, scope and extent of
the risks which such US Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any Lender shall have any duty to advise
such US Guarantor of information known to it regarding such circumstances or
risks.

(c) Each of the US Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of the US
Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Hedging Agreement Provider
against the Company or any other guarantor of the Credit Party Obligations of
the Company owing to the Lenders or any such Hedging Agreement Provider
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of the US Guaranty until such time as
the Loans hereunder shall have been paid and the Commitments have been
terminated. Each of the US Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent, the Lenders or
any Hedging Agreement Provider now has or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Credit
Party Obligations of the Company and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or any such Hedging Agreement Provider to secure payment of the
Credit Party Obligations of the Company until such time as the Loans hereunder
shall have been paid and the Commitments have been terminated.



      Section 10.8 Limitation on Enforcement.

The Lenders and the Hedging Agreement Providers agree that this US Guaranty may
be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders and that no Lender or Hedging Agreement
Provider shall have any right individually to seek to enforce or to enforce the
US Guaranty, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent for the benefit of the Lenders under the
terms of this Agreement and for the benefit of any Hedging Agreement Provider
under any Secured Hedging Agreement. The Lenders and the Hedging Agreement
Providers further agree that this US Guaranty may not be enforced against any
director, officer, employee or stockholder of the US Guarantors.



      Section 10.9 Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment in
cash in full of the Credit Party Obligations and obligations which are the
subject of the US Guaranty and termination of the Commitments relating thereto
(excluding any continuing obligations under any Secured Hedging Agreements,
pooling agreements or cash management agreements), confirm to the Company, the
US Guarantors or any other Person that such Credit Party Obligations and
obligations have been paid and the Commitments relating thereto terminated,
subject to the provisions of Section 10.2, and shall release all Liens securing
the Credit Party Obligations.

ARTICLE XI.
FOREIGN GUARANTY; JOINT AND SEVERAL LIABILITY OF FOREIGN BORROWERS



      Section 11.1 The Foreign Guaranty.

In order to induce the Lenders to enter into this Agreement and to extend credit
hereunder, and in recognition of the direct benefits to be received by the
Foreign Guarantors from the Extensions of Credit to the Foreign Borrower
hereunder, each of the Foreign Guarantors hereby agrees with the Administrative
Agent and the Lenders as follows: each Foreign Guarantor hereby unconditionally
and irrevocably jointly and severally guarantees as primary obligor and not
merely as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations of the
Foreign Borrower. If any or all of the Credit Party Obligations of the Foreign
Borrower becomes due and payable, each Foreign Guarantor unconditionally
promises to pay such indebtedness to the Administrative Agent and the Lenders,
or order, on demand, together with any and all reasonable expenses which may be
incurred by the Administrative Agent or the Lenders in collecting any of such
Credit Party Obligations. The Foreign Guaranty set forth in this Article XI is a
guaranty of timely payment and not of collection.



      Section 11.2 Bankruptcy.

Additionally, each of the Foreign Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Foreign Borrower to the Lenders whether or not due or payable
by the Foreign Borrower upon the occurrence of any of the events specified in
Section 7.1(e), and unconditionally promises to pay such Credit Party
Obligations to the Administrative Agent for the account of the Lenders, or
order, on demand, in lawful money of the United States. Each of the Foreign
Guarantors further agrees that to the extent that the Foreign Borrower or a
Foreign Guarantor shall make a payment or a transfer of an interest in any
property to the Administrative Agent or any Lender, which payment or transfer or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, or otherwise is avoided, and/or required to be repaid to the
Foreign Borrower or a Foreign Guarantor, the estate of the Foreign Borrower or a
Foreign Guarantor, a trustee, receiver or any other party under any bankruptcy
law, state or federal law, common law or equitable cause, then to the extent of
such avoidance or repayment, the obligation or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if said
payment had not been made.



      Section 11.3 Nature of Liability.

The liability of each Foreign Guarantor hereunder is exclusive and independent
of any security for or other guaranty of the Credit Party Obligations of the
Foreign Borrower whether executed by any such Foreign Guarantor, any other
guarantor or by any other party, and no Foreign Guarantor’s liability hereunder
shall be affected or impaired by (a) any direction as to application of payment
by the Foreign Borrower or by any other party, (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Credit Party Obligations of the Foreign Borrower, (c) any payment on
or in reduction of any such other guaranty or undertaking, (d) any dissolution,
termination or increase, decrease or change in personnel by the Foreign
Borrower, or (e) any payment made to the Administrative Agent or the Lenders on
the Credit Party Obligations of the Foreign Borrower which the Administrative
Agent or such Lenders repay the Foreign Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Foreign Guarantors waives any right to the deferral
or modification of its obligations hereunder by reason of any such proceeding.



      Section 11.4 Independent Obligation.

The obligations of each Foreign Guarantor hereunder are independent of the
obligations of any other Foreign Guarantor or the Foreign Borrower, and a
separate action or actions may be brought and prosecuted against each Foreign
Guarantor whether or not action is brought against any other Foreign Guarantor
or the Foreign Borrower and whether or not any other Foreign Guarantor or the
Foreign Borrower are joined in any such action or actions.



      Section 11.5 Authorization.

Each of the Foreign Guarantors authorizes the Administrative Agent and each
Lender without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to (a) renew, compromise, extend, increase,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the Credit Party Obligations or any part thereof in accordance with
this Agreement, including any increase or decrease of the rate of interest
thereon, (b) take and hold security from any Foreign Guarantor or any other
party for the payment of the Foreign Guaranty or the Credit Party Obligations of
the Foreign Borrower and exchange, enforce waive and release any such security,
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their discretion may determine and
(d) release or substitute any one or more endorsers, Foreign Guarantors, Foreign
Borrower or other obligors.



      Section 11.6 Reliance.

It is not necessary for the Administrative Agent or the Lenders to inquire into
the capacity or powers of the Foreign Borrower or the officers, directors,
members, partners or agents acting or purporting to act on its behalf, and any
Credit Party Obligations of the Foreign Borrower made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.



      Section 11.7 Waiver.

(a) Each of the Foreign Guarantors waives any right (except as shall be required
by applicable statute and cannot be waived) to require the Administrative Agent
or any Lender to (i) proceed against the Foreign Borrower, any other guarantor
or any other party, (ii) proceed against or exhaust any security held from the
Foreign Borrower, any other guarantor or any other party, or (iii) pursue any
other remedy in the Administrative Agent’s or any Lender’s power whatsoever.
Each of the Foreign Guarantors waives any defense based on or arising out of any
defense of the Foreign Borrower, any other guarantor or any other party other
than payment in full of the Credit Party Obligations of the Foreign Borrower and
termination of all Commitments with respect thereto, including, without
limitation, any defense based on or arising out of the disability of the Foreign
Borrower, any other guarantor or any other party, or the unenforceability of the
Credit Party Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of the Foreign Borrower other than payment in
full of the Credit Party Obligations and termination of all Commitments with
respect thereto. The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent by one or more judicial or nonjudicial
sales (to the extent such sale is permitted by applicable law), or exercise any
other right or remedy the Administrative Agent or any Lender may have against
the Foreign Borrower or any other party, or any security, without affecting or
impairing in any way the liability of any Foreign Guarantor hereunder except to
the extent the Credit Party Obligations of the Foreign Borrower have been paid
in full and the Commitments with respect thereto have been terminated. Each of
the Foreign Guarantors waives any defense arising out of any such election by
the Administrative Agent or any of the Lenders, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the Foreign Guarantors against the Foreign Borrower or
any other party or any security.

(b) Each of the Foreign Guarantors waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
the Foreign Guaranty, and notices of the existence, creation or incurring of new
or additional Credit Party Obligations. Each Foreign Guarantor assumes all
responsibility for being and keeping itself informed of the Foreign Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Credit Party Obligations of the Foreign Borrower and
the nature, scope and extent of the risks which such Foreign Guarantor assumes
and incurs hereunder, and agrees that neither the Administrative Agent nor any
Lender shall have any duty to advise such Foreign Guarantor of information known
to it regarding such circumstances or risks.

(c) Each of the Foreign Guarantors hereby agrees it will not exercise any rights
of subrogation which it may at any time otherwise have as a result of the
Foreign Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy
Code, or otherwise) to the claims of the Lenders against the Foreign Borrower or
any other guarantor of the Credit Party Obligations of the Foreign Borrower
owing to the Lenders (collectively, the “Other Parties”) and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
any Other Party which it may at any time otherwise have as a result of the
Foreign Guaranty until such time as the Loans hereunder shall have been paid and
the Commitments have been terminated. Each of the Foreign Guarantors hereby
further agrees not to exercise any right to enforce any other remedy which the
Administrative Agent or the Lenders now have or may hereafter have against any
Other Party, any endorser or any other guarantor of all or any part of the
Credit Party Obligations of the Foreign Borrower and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders to secure payment of the Credit Party Obligations of the Foreign
Borrower until such time as the Loans hereunder shall have been paid and the
Commitments have been terminated.



      Section 11.8 Limitation on Enforcement.

The Lenders agree that this Foreign Guaranty may be enforced only by the action
of the Administrative Agent acting upon the instructions of the Required Lenders
and that no Lender shall have any right individually to seek to enforce or to
enforce the Foreign Guaranty, it being understood and agreed that such rights
and remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement. The Lenders further agree that this
Foreign Guaranty may not be enforced against any director, officer, employee or
stockholder of the Foreign Guarantors.



      Section 11.9 Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment in
cash in full of the Credit Party Obligations of the Borrowers and obligations
which are the subject of the Foreign Guaranty and termination of the Commitments
relating thereto (excluding any continuing obligations under any Secured Hedging
Agreements, pooling agreements or cash management agreements), confirm to the
Foreign Borrower, the Foreign Guarantors or any other Person that such Credit
Party Obligations of the Foreign Borrower and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of
Section 11.2, and shall release all Liens securing the Credit Party Obligations.

[Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

      COMPANY:  
LIONBRIDGE TECHNOLOGIES, INC.,
a Delaware corporation
By: /s/
   
 
   
Name: Donald Muir
Title: Chief Financial Officer
   


FOREIGN BORROWER:  
LIONBRIDGE INTERNATIONAL FINANCE LIMITED,
a company formed under the laws of Ireland
By:      /s/     
   
 
   
Name: Tina Wang
Title: Director
   



      US GUARANTORS:  
VERITEST, INC.,
a Delaware corporation
By:/s/
   
 
   
Name: Tina Wang
Title: Treasurer
   


   
LIONBRIDGE US, INC.,
a Delaware corporation
By: /s/
   
 
   
Name: Tina Wang
Title: Treasurer
   
LIONBRIDGE GLOBAL SOLUTIONS II, INC.,
a New York corporation
By: /s/
   
 
   
Name: Tina Wang
Title: Treasurer
   
LIONBRIDGE GLOBAL SOLUTIONS FEDERAL, INC.,
a Delaware corporation
By: /s/
   
 
   
Name: Margaret Shukur
Title: Secretary
   
LIONBRIDGE GLOBAL SOURCING SOLUTIONS, INC., a Delaware
corporation
By: /s/
   
 
   
Name: Tina Wang
Title: Treasurer

      ADMINISTRATIVE AGENT:  
HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent
By: /s/
   
 
   
Name: Manuel Burgueno
Title: Senior Vice President
   


LENDER, SOLE LEAD ARRANGER
AND SOLE BOOK RUNNER:  
HSBC BANK USA, NATIONAL ASSOCIATION,
as Lender, Sole Lead Arranger and Sole Book Runner
By: /s/
   
 
   
Name: Manuel Burgueno
Title: Senior Vice President
   



2

FOREIGN GUARANTORS

 
LIONBRIDGE INTERNATIONAL, a company formed under the laws of Ireland
By: /s/
 
Name: Tina Wang
Title: Director
LIONBRIDGE LUXEMBOURG S.a.r.l., a company formed under the laws of Luxembourg
By: /s/
 
Name: Marc Litz
Title: Type A Manager

      LENDER:  
RBS CITIZENS, N.A.
as a Lender
By: /s/
   
 
   
Name: David J. Bugbee
Title: Senior Vice President
   



      LENDER:  
PEOPLE’S UNITED BANK,
as a Lender
By: /s/
   
 
   
Name: Greg Batsevitsky
Title: Senior Vice President
   



3